















CENTER TOWER
LEASE


Between


CENTER TOWER ASSOCIATES, LLC,
A limited liability company


And


NEMUS,
A California corporation
 
 
 
 

--------------------------------------------------------------------------------





LEASE
THIS LEASE (the "Lease") is made this 13th day of October, 2014, between CENTER
TOWER ASSOCIATES, LLC, a California limited liability company, (hereinafter
called "Landlord"), and NEMUS, a California corporation (hereinafter called
"Tenant").
LEASE OF PREMISES
Landlord hereby leases to Tenant and Tenant hereby hires from Landlord, subject
to all of the terms and conditions hereinafter set forth, those certain premises
(hereinafter called the "Premises") shown in the floor plan(s) attached hereto
as Exhibit "A-1" and located or to be located on the floor(s) and in the
suite(s) of that certain office structure to be known as "Center Tower," as
constructed or to be constructed on certain land situated in the City of Costa
Mesa, County of Orange, State of California, and as more particularly identified
in Item 1 of the Basic Lease Provisions.  Such land is or will be improved with
the Center Tower and certain "common facilities" described in Paragraph 32.  The
Center Tower space and common facilities are referred to collectively herein as
"the Building" and are depicted on Exhibit "A-2."  The following Basic Lease
provisions are an integral part of this Lease.  In the event of any conflict
between any Basic Lease Provision and any provision of this Lease, the Lease
provision shall control.
BASIC LEASE PROVISIONS
1.
Building Name:
Center Tower
Floor: 6th
Address:
650 Town Center Drive
Costa Mesa, CA  92626
 
Suite: 620
2.
Rentable Area:
3,684 square feet (See Exhibit "A-3")
 
3.
Expense Percentage
0.8390 %
 
4.
Initial Basic Annual Rent:
$64,470.00
 
5.
Initial Monthly Basic Rent Installments:
$5,372.50
 
6.
Basic Annual Rent Increases:
None.
 
7.
Term:
Two (2) years.
 
8.
Commencement Date:
November 1, 2014
 
9.
Security Deposit:
$9,593.75.
 
10.
Broker(s):
Cushman & Wakefield of California, Inc., for both Landlord and Tenant.
 
11.
Permitted Use:
General office, sales, training and administrative uses consistent with the
operation of a first class office building together with such other legally
permitted uses as may be approved by Landlord in its sole and absolute
discretion. Sales, as described above, shall not include on-site retail
activities.
 
12.
Space Plan Approval Date:
Not Applicable.
 
 
13.
Addresses for Notices:
 
 

 
If to Landlord:


CENTER TOWER ASSOCIATES, LLC
3315 Fairview Road
Costa Mesa, California 92626
Attn:  Center Tower Controller


And


CENTER TOWER ASSOCIATES, LLC
Suite 930
650 Town Center Drive
Costa Mesa, California 92626
Attn:  Property Manager


1

--------------------------------------------------------------------------------






If to Tenant:
Nemus Bioscience, Inc.
650 Town Center Drive
Suite 620
Costa Mesa, CA. 92626


14.            All payments payable under this Lease shall be sent to Landlord
via first class mail File #57270, Los Angeles, CA  90074-7270 or via overnight
delivery to Lockbox 57270, 1000 West Temple Street, Los Angeles, CA  90012 or
such other address as Landlord may designate.
IN WITNESS WHEREOF, the parties hereto have executed this Lease, consisting of
the foregoing provisions and Paragraphs 1 through 48 which follow, together with
Exhibits"A-1" through "A-3" and "B" through "E" incorporated herein by this
reference, as of the date first above written.
 
LANDLORD:
 
TENANT:
 
 
CENTER TOWER ASSOCIATES, LLC, a California limited liability company
NEMUS,
a California corporation
 
By:
Henry Segerstrom Management LLC, a California limited liability company, Manager
By:
 
 
 
 
 
 
By
 
 
Its:
CFO
 
Manager
 
 
 
OR
 
 
 
 
 
 
 
       By:
 
 
 
 
 
 
By:
 
 
       Its:
CEO
 
Alternate Manager
 
 
 
 
 
 
 
 
AND
 
 
 
 
 
 
 
 
 
By:
/s/ Chase J. McLaughlin
 
 
 
 
        Chase J. McLaughlin, Manager
 
 
 


 
2

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
1.
TERM
1
 
2.
BASIC ANNUAL RENT
1
 
3.
ADDITIONAL RENT
1
 
4.
SECURITY DEPOSIT
2
 
5.
REPAIRS
2
 
6.
IMPROVEMENTS AND ALTERATIONS
3
 
7.
LIENS
4
 
8.
USE OF PREMISES
4
 
9.
HAZARDOUS MATERIALS
5
 
10.
UTILITIES AND SERVICES
7
 
11.
RULES AND REGULATIONS
9
 
12.
TAXES ON TENANT'S PROPERTY
9
 
13.
BUILDING SPACE MANAGEMENT
9
 
14.
FIRE OR CASUALTY
10
 
15.
EMINENT DOMAIN
10
 
16.
ASSIGNMENT AND  SUBLETTING
10
 
17.
ACCESS
13
 
18.
SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES; FINANCIAL  STATEMENTS
13
 
19.
SALE BY LANDLORD
14
 
20.
NONLIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE
14
 
21.
WAIVER OF SUBROGATION
16
 
22.
ATTORNEYS' FEES
17
 
23.
WAIVER
17
 
24.
NOTICES
17
 
25.
INSOLVENCY OR BANKRUPTCY
17
 
26.
DEFAULTS AND REMEDIES
17
 
27.
HOLDOVER
19
 
28.
CONDITION OF PREMISES
20
 
29.
QUIET POSSESSION
20
 
30.
TENANT'S SIGNS
20
 
31.
CONFLICT OF LAWS
20
 
32.
COMMON FACILITIES
20
 
33.
SUCCESSORS AND ASSIGNS
21
 
34.
BROKERS
21

 
-i-

--------------------------------------------------------------------------------


35.
NAME
21
 
36.
EXAMINATION  OF LEASE
21
 
37.
INTEREST ON TENANT'S OBLIGATIONS; LATE CHARGE
21
 
38.
TIME
22
 
39.
DEFINED TERMS AND MARGINAL  HEADINGS
22
 
40.
PRIOR AGREEMENTS;  SEPARABILITY
22
 
41.
TRAFFIC AND ENERGY MANAGEMENT
22
 
42.
CORPORATE/PARTNERSHIP/TRUST AUTHORITY
22
 
43.
NO LIGHT, AIR OR VIEW EASEMENT
23
 
44.
NON-DISCLOSURE OF LEASE TERMS
23
 
45.
FORCE MAJEURE
23
 
46.
MISCELLANEOUS
23
 
47.
GUARANTY – Intentionally Omitted
24
 
48.
ADDENDA
24

 
 


Exhibit "A 1"                     Floor Plan(s) of Premises
Exhibit "A 2"                     Plot Plan of Building
Exhibit "A 3"                     Rentable Area
Exhibit "B"                          Intentionally Omitted
Exhibit "C"                          Rules and Regulations
Exhibit "D"                          Tenant's Certificate
Exhibit "E"                          Janitorial Specifications
 
 
 
 
 
 
 

 


-ii-

--------------------------------------------------------------------------------


 

1. TERM

(a)            The term of this Lease shall be as shown in Item 7 of the Basic
Lease Provisions and shall commence on the date shown in Item 8 of the Basic
Lease Provisions (the "Commencement Date"). Notwithstanding the Commencement
Date, Tenant shall have access to the Premises seven (7) days prior to the
Commencement Date. Early access shall be for the purpose of installing Tenant's
equipment, wiring, furniture and related items and, if completed, Tenant's
actual use of the Premises for its normal business activities. All provisions of
this Lease shall be applicable immediately upon such mutual execution and
delivery by the parties other than Tenant's obligation for the payment of rent
which shall not commence until the Commencement Date. Within thirty (30) days
following the date of commencement of the term of this Lease, Landlord and
Tenant shall execute a supplemental agreement, in letter form, setting forth the
Commencement Date and the Rentable Area of the Premises. Notwithstanding the
foregoing, failure of Tenant to execute such supplemental agreement shall not
affect Landlord's determination of the Commencement Date and Rentable Area of
the Premises in accordance with the provisions of this Lease.  From and after
the Commencement Date, Tenant shall observe all obligations of the tenant
pursuant to this Lease, including those requiring the payment of Basic Annual
Rent and Additional Rent.
(b)            The Commencement Date shown in Item 8 of the Basic Lease
Provisions is an estimated date by which Landlord will deliver the Premises to
Tenant. If Landlord is unable to tender possession of the Premises on that date,
this Lease shall not be void or voidable, nor shall Landlord be liable for any
loss or damage resulting therefrom, except to the extent caused by Landlord's
gross negligence or willful misconduct.

2. BASIC ANNUAL RENT

Tenant shall pay as Basic Annual Rent for the Premises the initial sum shown in
Item 4 of the Basic Lease Provisions, subject to adjustment as set forth in Item
6 of the Basic Lease Provisions. Basic Annual Rent shall be payable in advance
in equal monthly installments as shown in Item 5 of the Basic Lease Provisions
without deduction or offset, commencing on the Commencement Date and continuing
on the first day of each calendar month thereafter.  In the event the term of
this Lease commences or ends on a day other than the first or last day of a
calendar month, then the Basic Annual Rent for such partial month shall be
prorated in the proportion that the number of days this Lease is in effect
during such partial month bears to the number of days in that calendar month,
and such Basic Annual Rent shall be paid at the commencement of such partial
month.  The first monthly installment of Basic Annual Rent and Additional Rent
payable by Tenant pursuant to this Lease shall be paid to Landlord concurrently
with Tenant's execution and delivery of this Lease to Landlord.

3. ADDITIONAL RENT

(a)            Tenant agrees to pay as Additional Rent for the Premises Tenant's
proportionate share of all "Operating Expenses" (as hereinafter defined)
incurred by Landlord in the operation of the Building.  Tenant's proportionate
share thereof (hereinafter "Expense Percentage") shall be the percentage
obtained by dividing the average Rentable Area of the Premises for such year or
portion thereof by ninety-five percent (95%) of the total Rentable Area of the
Building, for the same period, and, subject to Exhibit "A-3," shall initially be
as set forth in Item 3.A. of the Basic Lease Provisions.
(b)            Prior to commencement of the Lease term and of each calendar year
thereafter, Landlord shall give Tenant a written estimate of Operating Expenses
and Tenant's proportionate share thereof for the ensuing year or portion
thereof.  Tenant shall pay such estimated amount to Landlord in equal monthly
installments, in advance.  Within ninety (90) days after the end of each
calendar year, Landlord shall furnish to Tenant a statement showing in
reasonable detail the actual Operating Expenses for such period in accordance
with subparagraph (d) below, and the parties shall make any payment or allowance
necessary to adjust Tenant's estimated payment to Tenant's proportionate share
as shown by such annual statement.  Any amount due from Tenant shall be paid
within ten (10) days after receipt of such statement.  Any amount due to Tenant
shall be credited against installments of Additional Rent next coming due under
this Paragraph 3.
(c)            If at any time during any calendar year of the Lease term the
amount(s) and/or the rates for any item(s) of Operating Expenses are increased
to a rate(s) or amount(s) in excess of the rate(s) or amount(s) used in
calculating the estimated Operating Expenses for such calendar year, Tenant's
estimated share of such Operating Expenses shall be increased for the month in
which such increase becomes effective and for succeeding months by Tenant's
Expense Percentage of such increase, as applicable.  In the event of such an
increase in rate or amount, Landlord shall give Tenant written notice (the
"Adjustment Notice") of the amount or estimated amount of increase, the month in
which effective, and Tenant's monthly share thereof.  Commencing with the first
monthly payment of estimated Operating Expenses required to be made by Tenant
after receipt of the Adjustment Notice (the "First Adjustment Payment"), Tenant
shall pay such increase to Landlord as part of Tenant's monthly payments of
estimated Operating Expenses as provided in subparagraph (b) above.  If the
effective date of the increase is prior in time to the date of the Adjustment
Notice, the First Adjustment Payment shall be increased to include the amount of
the monthly payments, if any, which would have been made had the Adjustment
Notice been received prior to the effective date of the increase.
(d)            The term "Operating Expenses" as used herein shall include all
costs of operation and maintenance of the Building, as determined by generally
accepted accounting practices consistently applied and determined as if the
Building were ninety-five percent occupied for an entire calendar year, and
shall include the following costs by way of illustration but not limitation: 
real and personal property taxes and vehicle taxes and fees; general and special
assessments; costs and expenses incurred in contesting the amount of validity of
any property tax by appropriate proceedings; water and sewer charges; insurance
premiums, including the cost of rental insurance; the amount of any deductible
payable by Landlord with respect to damage or destruction to all or any portion
of the Building; license, permit and inspection fees; heat; light; power;
intrabuilding network cable including, without limitation, service contract
fees; janitorial and courtesy officer services (if any); fire protection; labor;
salaries; air conditioning; gardening and landscaping; maintenance and repair
(including repairs pursuant to Paragraph 5); painting; trash removal;
depreciation of operational equipment for the Building; supplies; materials;
equipment; tools; property management costs and fees; all fees, assessments and
other amounts paid by Landlord of the type described in Paragraph 41; the cost
of any capital improvements made to the Building by Landlord which are
reasonably calculated to reduce Operating Expenses and/or are required under any
governmental law or regulation not applicable to the Building or not in effect
at the time it was constructed, such cost to be amortized over such reasonable
period as Landlord shall determine and to include a return on capital at the
rate of ten percent (10%) per annum on the unamortized balance or at such higher
rate as may have been paid by Landlord on funds borrowed for the purpose of
constructing such capital improvements; the cost of providing a management
office at the Building; the cost of providing a manager and support staff to
operate such office and the Building; and an amount equal to fifteen percent of
all such costs and expenses to cover Landlord's indirect administrative and
overhead expense.  The term "property taxes" as used herein shall include (i)
all real estate taxes and personal property taxes and other taxes, charges and
assessments, unforeseen as well as foreseen, which are levied with respect to
the Building, and any improvements, fixtures and equipment and other property of
Landlord, real or personal, located in the Building and used in connection with
the operation of the Building and the land upon which situated, (ii) any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, other than taxes covered by Paragraph 12, and
(iii) any service or other fees collected by governmental agencies in addition
to or in lieu of property taxes for services provided by such agencies.  The
term "property taxes" as used herein shall also include any rental, excise,
sales, transaction privilege, or other tax or levy, however denominated, imposed
upon or measured by the rental reserved hereunder or on Landlord's business of
leasing the Premises, excepting only net income taxes.
 
5

--------------------------------------------------------------------------------

(e)            Notwithstanding anything to the contrary contained in
subparagraph (d) immediately above, as to each specific category of expense
which one or more tenants of the Building either pays directly to third parties
or actually reimburses to Landlord (for example, separately metered utilities,
property taxes directly reimbursed to Landlord, etc.) then each such expense
which is actually paid or reimbursed shall not be included in "Operating
Expenses" for purposes of this Paragraph 3.  Tenant's Operating Expense
Percentages, as appropriate, for each such category of expense shall be adjusted
by excluding from the denominator thereof the Rentable Area of all such tenants
paying such category of expense directly to third parties or actually
reimbursing same directly to Landlord.  Moreover, if Tenant directly pays a
third party or actually reimburses Landlord for any such category of expense,
each such category of expenses which is paid or actually reimbursed by Tenant
shall be excluded from the determination of "Operating Expenses" for Tenant to
the extent such expense (after deduction of that portion paid or directly
reimbursed by Tenant) was incurred with respect to space in the Building
actually leased to other tenants.
(f)            The annual determination of Operating Expenses shall be made by
Landlord and the fact that such Operating Expenses have in fact been incurred by
Landlord shall be certified by a nationally recognized firm of certified public
accountants designated by Landlord.  A copy of Landlord's determination and such
certification shall be made available to Tenant upon request.  Landlord's
determination and such certification shall be final and binding upon Landlord
and Tenant.
(g)            The Basic Annual Rent, as adjusted pursuant to Paragraph 2, the
Additional Rent and all other amounts required to be paid by Tenant hereunder,
are sometimes herein collectively referred to as, and shall constitute, "rent"
within the meaning of California Civil Code Section 1951(a).

4. SECURITY DEPOSIT

Tenant has paid or will pay Landlord such sum(s) at such time(s) as are set
forth in Item 9 of the Basic Lease Provisions as security for the full and
faithful performance of the terms hereof by Tenant.  Landlord shall not be
required to keep this security deposit separate from its general funds and
Tenant shall not be entitled to interest thereon.  If Tenant defaults with
respect to any provision of this Lease, including but not limited to the
provisions relating to the payment of rent, Landlord may, but shall not be
required to, use, apply or retain all or any part of this security deposit for
the payment of any rent of any other sum in default, or for the payment of any
other amount which Landlord may spend or become obligated to spend by reason of
Tenant's default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant's default, including without limitation,
costs and attorneys' fees incurred by Landlord to recover possession of the
Premises upon a default by Tenant hereunder.  If any portion of said deposit is
so used or applied, Tenant shall, within five (5) days after receipt of written
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the security deposit to its original amount and Tenant's failure to do so shall
constitute a default hereunder by Tenant.  If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the security
deposit shall be applied against any amounts owed by Tenant to Landlord at the
expiration or termination of this Lease and any balance thereof shall be
returned to Tenant (or, at Landlord's option, to the last assignee of Tenant's
interest hereunder) within the time specified in Civil Code Section 1950.7.

5. REPAIRS

(a)            Subject to Paragraph 5(b), Landlord shall make all necessary
repairs to the exterior walls, exterior doors, windows, corridors and other
common areas of the Building and Landlord shall keep the Building in a safe,
clean and neat condition, and use reasonable efforts to keep all equipment used
in common with other tenants, such as elevators, plumbing, heating, air
conditioning, intrabuilding network cabling and similar equipment, in good
condition and repair.  Except as provided in Paragraphs 14 and 15 hereof, there
shall be no abatement of rent and no liability of Landlord by reason of any
injury to or interference with or interruption of Tenant's business arising from
the failure of any such equipment or the making of any repairs, alterations or
improvements in or to any portion of the Building or in or to fixtures,
appurtenances and equipment therein.  Tenant waives the right to make repairs at
Landlord's expense under Section 1942 of the California Civil Code, or under any
law, statute or ordinance now or hereafter in effect.  Landlord shall have no
obligation to repair until a reasonable time after receipt of notice or
knowledge of the need for repair.  The cost of all such work by Landlord shall
be included in Operating Expenses pursuant to Paragraph 3.
 
2

--------------------------------------------------------------------------------

(b)            Tenant agrees that it will make all repairs to the Premises and
fixtures therein not required above to be made by Landlord and shall do all
decorating, remodeling, alteration and painting required by Tenant during the
term of this Lease.  Tenant will pay for any repairs to the Premises or the
Building made necessary by any negligence or carelessness of Tenant or its
assignees, subtenants, employees of their respective agents or other persons
permitted in the Building by Tenant, or any of them, and will maintain the
Premises, and will leave the Premises upon termination of this Lease in a safe,
clean, neat and sanitary condition.

6. IMPROVEMENTS AND ALTERATIONS

(a)            Landlord shall have no construction obligation under this Lease
and Tenant shall and does hereby accept the Premises in its current "AS-IS"
condition without any improvements or modifications.
(b)            Landlord shall have the right, at any time, and without any
liability to Tenant, to change the arrangement and/or location of entrances or
passageways, doors and doorways, and corridors, elevators, stairs, toilets, and
other public parts of the Building and upon giving Tenant reasonable notice
thereof, to change the name, number or designation by which the Building is
commonly known.
(c)            Tenant shall not make any alterations, additions or improvements
without the prior written consent of Landlord.  Subject to Landlord approval of
specific plans and specifications, Landlord acknowledges Tenant's intent to
install, at Tenant's sole cost, a dedicated server room of approximately 100
square feet in size with dedicated twenty-four (24) hour HVAC in a mutually
agreed location within the Premises. All such alterations, additions and
improvements shall be made in conformity with plans therefor approved by
Landlord in writing prior to the commencement of such work and shall be
performed by a tenant improvements contractor designated by Landlord.  All such
alterations, additions and improvements (except movable furniture, furnishings
and trade fixtures) shall become the property of Landlord and shall be
surrendered with the Premises, as a part thereof, at the expiration or earlier
termination of the term hereof.  All such alterations, additions or improvements
shall, however, be made by Tenant at Tenant's sole expense.  Upon termination of
the Lease, or, at Landlord's option, within thirty (30) days prior to the
expiration of the Lease term, Tenant shall, upon demand by Landlord, at Tenant's
sole cost and expense, forthwith remove any alterations, additions or
improvements (except those made initially at the commencement of Tenant's
possession of the Premises) made by Tenant and designated by Landlord to be
removed, and repair and restore the Premises to their original condition,
reasonable wear and tear excepted.  Notwithstanding the foregoing, Tenant shall
not be required to restore the dedicated server room. Any personal property left
on or in the Premises at the expiration or earlier termination of this Lease
shall be disposed of by Landlord in the manner provided by law, including,
without limitation, California Civil Code Section 1980 et seq.  Tenant releases
Landlord of and from any and all claims and liability for damage to or
destruction or loss of property left by Tenant upon the Premises at the
expiration or other termination of this Lease and Tenant hereby indemnifies
Landlord against any and all claims and liability with respect thereto.  Tenant
further waives all claims to all property (and the proceeds thereof) abandoned
by Tenant and retained or disposed of by Landlord.
(d)            Tenant shall not commence work on any alteration, addition or
improvement until and unless Landlord has received at least ten (10) days notice
that such work is to commence.  Tenant shall immediately reimburse Landlord for
any expense incurred by Landlord in reviewing and approving the plans and
specifications for such work or by reason of any faulty work done by Tenant or
Tenant's contractors, or by reason of delays caused by such work, or by reason
of inadequate cleanup, or which is otherwise incurred by Landlord to review the
plans and specifications, and monitor and inspect the progress of such work. 
Tenant or its contractors will in no event be allowed to make any improvements
to the Premises which could possibly affect any of the Building systems or to
make any structural modification to the Building without first obtaining
Landlord's consent, which Landlord can withhold in its sole and absolute
discretion.  All work by Tenant shall be scheduled through Landlord and shall be
diligently and continuously pursued from the date of its commencement through
its completion.  In addition to the foregoing, and at Landlord's option, Tenant
shall obtain a completion and/or performance bond in a form and by a surety
acceptable to Landlord and in an amount not less than one and one-half (1½)
times the estimated cost of such alterations, additions or improvements.
(e)            All alterations, additions and improvements to the Premises made
by Tenant shall comply with both ADA as defined in Paragraph 8 of this Lease and
the plans therefor approved in advance by Landlord; provided, however,
Landlord's approval or consent to any such work shall not impose any liability
upon Landlord nor shall such approval infer that Landlord has expressed any
opinion or made any warranty regarding the adequacy, sufficiency or legality of
any such improvements.  Such plans and any specifications associated therewith
shall be prepared by an architect or interior designer approved in advance by
Landlord.  No such work shall proceed without Landlord's prior approval of (i)
Tenant's contractor(s); (ii) certificates of insurance from a company or
companies approved by Landlord, furnished to Landlord by Tenant's contractor,
for combined single limit bodily injury and property damage insurance covering
comprehensive general liability and automobile liability, in an amount not less
than One Million Dollars ($1,000,000) per occurrence and endorsed to show
Landlord as an additional named insured, and for workers' compensation as
required by law (provided, however, nothing in this subparagraph shall release
Tenant of its other insurance obligations hereunder); and (iii) detailed plans
and specifications for such work.  All such work by Tenant shall be done in a
first-class workmanlike manner and in conformity with all applicable
governmental requirements, with valid building permit(s) and/or all other
permits or licenses when and where required, copies of which shall be furnished
to Landlord before the work is commenced, and any work not acceptable to any
governmental authority or agency having or exercising jurisdiction over such
work, or not reasonably satisfactory to Landlord, shall be promptly replaced and
corrected at Tenant's expense.  All such work shall comply with all rules and
regulations established by Landlord to ensure the safety, cleanliness and good
order of the Building and its occupants, including but not limited to those
relating to usage of elevators and loading docks, establishment of off-Premises
staging areas, disposal of refuse and the hours of performing operations which
result in the creation of noise, dust and odors.  No such alterations, additions
or improvements by Tenant shall incorporate therein any hazardous materials, as
defined in Paragraph 9.
 
3

--------------------------------------------------------------------------------

(f)            No antenna, satellite dish, microwave receiver or other receiving
or transmission equipment shall be installed by Tenant in or on the roof of or
about the Building or elsewhere in the common areas except with the prior
written consent of Landlord.  Any such installation by Tenant shall be only the
particular equipment specifically approved by Landlord and any such installation
shall be limited to the manner and location approved by Landlord.  Any such
installation shall be subject to such terms and conditions as are provided by
Landlord to Tenant at the time Landlord approves such installation.

7. LIENS

Tenant shall keep the Premises and the Building free from any liens arising out
of any work performed, materials furnished, or obligations incurred by or for
Tenant.  In the event that Tenant shall not, within ten (10) days following the
imposition of any such lien, cause the same to be released of record by payment
or posting of a proper lien release bond, Landlord shall have, in addition to
all other remedies provided herein and by law, the right, but not the
obligation, to cause the same to be released by such means as it shall deem
proper, including payment of or defense against the claim giving rise to such
lien.  All sums paid by Landlord and all expenses incurred by it in connection
therewith shall create automatically an obligation of Tenant to pay an
equivalent amount as additional rent, which additional rent shall be payable by
Tenant within five (5) days after Tenant's receipt of Landlord's demand therefor
with interest at the rate per annum determined pursuant to Paragraph 37 from
date of payment by Landlord until paid by Tenant.  Tenant agrees to indemnify
and hold Landlord harmless from and against any and all claims for mechanics',
materialmen's or other liens in connection with any alterations, repairs or any
work performed, materials furnished or obligations incurred by or for Tenant. 
Nothing herein shall imply any consent by Landlord to subject Landlord's estate
to liability under any mechanics' or other lien law.  Tenant shall give Landlord
adequate opportunity and Landlord shall have the right to post in or on the
Premises such notices of nonresponsibility as are provided for in the mechanics
lien laws of the state of California.

8. USE OF PREMISES

Tenant and any of its permitted assignees, sublessees or other occupants
(collectively "Tenant Parties") shall use the Premises only for the purpose(s)
set forth in Item 11 of the Basic Lease Provisions and shall not use or permit
the Premises to be used for any other purpose without the prior written consent
of Landlord.  Without limiting the foregoing, Tenant and the Tenant Parties
shall not use the Premises, nor permit the Premises to be used, for retail
purposes nor shall Tenant or the Tenant Parties permit the Premises to be used
by a governmental or quasi-governmental entity or agency (it being understood,
however, that Landlord may lease to such an entity or agency if Landlord
recaptures all or any portion of the Premises pursuant to Paragraph 16 below). 
Tenant shall not use or occupy the Premises in violation of law or of the
certificate of occupancy issued for the Building, and shall, upon five (5) days
written notice from Landlord, discontinue any use of the Premises which is
declared by any governmental authority having jurisdiction to be a violation of
law or of such certificate of occupancy.  Tenant shall comply promptly with any
direction of any governmental authority having jurisdiction which shall, by
reason of the nature of Tenant's use or occupancy of the Premises, impose any
duty upon Tenant or Landlord with respect to the Premises or with respect to the
use or occupancy thereof.  Tenant shall not do or permit to be done anything
which will invalidate or increase the cost of any fire, extended coverage or any
other insurance policy covering the Building and/or property located therein and
shall comply with all rules, orders, regulations and requirements of the Pacific
Fire Rating Bureau or any other organization performing a similar function. 
Notwithstanding Paragraph 3, Tenant shall promptly upon demand reimburse
Landlord, as additional rent, for the full amount of any additional premium
charged for such policy by reason of Tenant's failure to comply with the
provisions of this Paragraph, together with interest thereon from date of
payment by Landlord to date of reimbursement by Tenant at the rate per annum
determined pursuant to Paragraph 37.  Such demand for reimbursement shall not be
Landlord's exclusive remedy.  Tenant shall not do or permit anything to be done
in or about the Premises which will in any way obstruct or interfere with the
rights of other tenants or occupants of the Building, or injure or annoy them,
or use or allow the Premises to be used for any improper, immoral, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, or about the Premises.  Tenant shall not commit or suffer to be committed
any waste in or upon the Premises.  Landlord shall not be liable to Tenant for
any other occupant's or tenant's failure to conduct itself in accordance with
the provisions of this Paragraph 8, and Tenant shall not be released or excused
from the performance of any of its obligations under the Lease in the event of
any such failure.
Without limiting any of its other obligations pursuant to this Paragraph 8 or
Paragraph 9, Tenant covenants and agrees to comply with all laws, rules,
regulations and guidelines now or hereafter applicable to the Premises
("Applicable Laws"), including by way of example and not limitation Applicable
Laws concerning physical disabilities, with respect to:  (a) the disposal of
water, trash, garbage and other matter (liquid or solid) generated by Tenant,
the disposal of which is not otherwise the express obligation of Landlord under
this Lease, including, but not limited to, laws, rules, regulations and
guidelines with respect to recycling and other forms of reclamation (all of
which are herein collectively referred to as "Waste Management Requirements")
and (b) on and after the date that Tenant takes possession of the Premises,
Tenant will comply and cause the Premises to comply (other than for Landlord's
initial construction obligation under the Exhibit "B" Work Letter) with the
provisions, regulations and amendments under the Americans with Disabilities Act
of 1990, 42 U.S.C. Sec. 12101-12213 (hereinafter referred to as "ADA") including
but not limited to all employer-employee obligations.  Tenant shall comply with
all rules and regulations established by Landlord from time to time to comply
with Waste Management Requirements applicable to Landlord (i) as owner of the
Premises and (ii) in performing Landlord's obligations under this Lease, if
any.  Tenant's obligations under this Paragraph 8 shall survive the expiration
or termination of this Lease.
 
4

--------------------------------------------------------------------------------

Tenant shall indemnify, defend, protect and hold Landlord harmless from and
against all liability (including costs, expenses and attorneys' fees) that
Landlord may sustain by reason of Tenant's breach of its obligations under this
Paragraph 8.

9. HAZARDOUS MATERIALS

(a)            As used in this Lease, the following words or phrases shall have
the following meanings:
(i)            "Agents" means Tenant's partners, officers, directors,
shareholders, employees, agents, contractors and any other third parties
entering the Building at the request or invitation of Tenant.
(ii)            "Building" for purposes of this Paragraph 9 only, shall mean the
Building, the air about the Building and the soil, surface water and ground
water under the surface of the Building.
(iii)            "Claims" means claims, liabilities, losses, actions,
environmental suits, causes of action, legal or administrative proceedings,
damages, fines, penalties, loss of rents, liens, judgments, costs and expenses
(including, without limitation, attorneys' fees and costs of defense, and
consultants', engineers' and other professionals' fees and costs).
(iv)            "Hazardous" means:  (A) hazardous; (B) toxic; (C) reactive; (D)
corrosive; (E) ignitible; (F) carcinogenic; (G) reproductive toxic; (H) any
other attribute of a Substance now or in the future referred to in, or regulated
by, any Hazardous Materials Laws; and (I) potentially injurious to health,
safety or welfare, the environment, the Premises or the Building.
(v)            "Hazardous Materials" means any:  (A) Substance which is
Hazardous, regardless of whether that Substance is Hazardous by itself or in
combination with any other Substance; (B) Substance which is regulated by any
Hazardous Materials Laws; (C) asbestos and asbestos-containing materials; (D)
urea formaldehyde; (E) radioactive substance; (F) flammable explosives; (G)
petroleum, including crude oil or any fraction thereof; (H) polychlorinated
biphenyls; and (I) "hazardous substances," "hazardous materials" or "hazardous
wastes" under any Hazardous Materials Laws.
(vi)            "Hazardous Materials Laws" means:  (A) any existing or future
federal, state or local law, ordinance, regulation or code which protects
health, safety or welfare, or the environment; (B) any existing or future
administrative or legal decision interpreting any such law, ordinance,
regulation or code; and (C) any common law theory which may result in Claims
against Landlord, the Premises or the Building.
(vii)            "Permits" means any permit, authorization, license or approval
required by any applicable governmental agency.
(viii)            "Substance" means any substance, material, product, chemical,
waste, contaminant or pollutant.
(ix)            "Use" means use, generate, manufacture, produce, store, release
and discharge.
(b)
(i)            Without limiting the generality of Paragraph 8 of this Lease, and
except as provided in Paragraphs 9(b)(ii) and 9(b)(iii), Tenant covenants and
agrees that Tenant and its Agents shall not bring into, maintain upon, engage in
any activity involving the Use of, or Use in or about the Building, or transport
to or from the Building, any Hazardous Materials.  Notwithstanding the
provisions of Paragraphs 9(b)(ii) or 9(b)(iii), in no event shall Tenant or its
Agents release or dispose of any Hazardous Materials in, on, under or about the
Building.
(ii)            Notwithstanding the provisions of Paragraph 9(b)(i), if Tenant
or its Agents proposes to Use any Hazardous Materials, or to install or operate
any equipment which will or may Use Hazardous Materials ("Equipment"), then
Tenant shall first obtain Landlord's prior written consent, which consent may be
given or withheld by Landlord in its subjective, good faith judgment, within
thirty (30) days of Landlord's receipt of the last of documents or information
requested by Landlord as set forth in this Paragraph.  Tenant's failure to
receive Landlord's consent within such thirty (30) day period shall be
conclusively deemed Landlord's withholding of consent.  Tenant's request for
Landlord's consent shall include the following documents or information:  (A) a
Hazardous Materials list pursuant to Paragraph 9(c) regarding the Hazardous
Materials Tenant proposes to Use and/or Equipment Tenant proposes to install and
operate; (B) reasonably satisfactory evidence that Tenant has obtained all
necessary Permits to Use those Hazardous Materials and/or to install and operate
the proposed Equipment; (C) reasonably satisfactory evidence that Tenant's Use
of the Hazardous Materials and/or installation and operation of the Equipment
shall comply with all applicable Hazardous Materials Laws, Tenant's permitted
use under this Lease and all restrictive covenants encumbering the Building; (D)
reasonably satisfactory evidence of Tenant's financial capability and
responsibility for potential Claims associated with the Use of the Hazardous
Materials and/or installation and operation of the Equipment; and (E) such other
documents or information as Landlord may reasonably request.  Landlord may, at
its option, condition its consent upon any terms that Landlord, in its
subjective, good faith judgment, deems necessary to protect itself, the public
and the Building against potential problems, Claims arising out of Tenant's Use
of Hazardous Materials and/or installation and operation of Equipment including,
without limitation, (i) changes in the insurance provisions of the Lease, (ii)
installation of equipment, fixtures and/or personal property and/or alteration
of the Premises (all at Tenant's sole cost) to minimize the likelihood of a
violation of Hazardous Materials Laws as a result of Tenant's Use of the
Hazardous Materials and/or installation and operation of Equipment, and/or (iii)
increasing the amount of the security deposit.  Neither Landlord's consent nor
Tenant's obtaining any Permits shall relieve Tenant of any of its obligations
pursuant to this Paragraph 9.  Landlord's granting of consent to one request to
Use Hazardous Materials and/or install and operate Equipment shall not be deemed
Landlord's consent to any other such request.  If Landlord grants its consent to
Tenant's request, no subtenant, assignee or successor of Tenant shall have the
right to Use those Hazardous Materials or install or operate that Equipment
without again complying with the provisions of this Paragraph 9(b)(ii).
 
5

--------------------------------------------------------------------------------

(iii)            Notwithstanding the provisions of Paragraphs 9(b)(i) and
9(b)(ii), Tenant may Use any Substance typically found or used in applications
of the type permitted by this Lease so long as:  (A) any such Substance is
typically found only in such quantity as is reasonably necessary for Tenant's
permitted use under Paragraph 8 of this Lease; (B) any such Substance and all
equipment necessary in connection with the Substance are Used strictly in
accordance with the manufacturers' instructions therefor; (C) no such Substance
is released or disposed of in or about the Building; (D) any such Substance and
all equipment necessary in connection with the Substance are removed from the
Building and transported for Use or disposal by Tenant in compliance with any
applicable Hazardous Materials Laws upon the expiration or earlier termination
of this Lease; and (E) Tenant and its Agents comply with all applicable
Hazardous Materials Laws.
(iv)            Tenant shall not use or install in or about the Premises any
asbestos or asbestos-containing materials.
(c)            Tenant shall deliver to Landlord, within thirty (30) days after
Tenant's receipt of Landlord's written request, a written list identifying any
Hazardous Materials that Tenant or its Agents then Uses or has Used within the
last twelve (12) month period in the Building.  Each such list shall state:  (i)
the use or purpose of each such Hazardous Material; (ii) the approximate
quantity of each such Hazardous Material Used by Tenant; (iii) such other
information as Landlord may reasonably require; and (iv) Tenant's written
certification that neither Tenant nor its Agents have released, discharged or
disposed of any Hazardous Materials in or about the Building, or transported any
Hazardous Materials to or from the Building, in violation of any applicable
Hazardous Materials Laws.  Landlord shall not request Tenant to deliver a
Hazardous Materials list more often than once during each twelve (12) month
period, unless Landlord reasonably believes that Tenant or its Agents have
violated the provisions of this Paragraph 9 (in which case (A) Landlord may
request such lists as often as Landlord determines is necessary until such
violation is cured, and (B) Tenant shall provide such lists within ten (10) days
of each of Landlord's requests, or if an emergency exists, such lists shall be
immediately provided).
(d)            Tenant shall furnish to Landlord copies of all notices, claims,
reports, complaints, warnings, asserted violations, documents or other
communications received or delivered by Tenant, as soon as possible and in any
event within five (5) days of such receipt or delivery, with respect to any
actual or alleged Use, disposal or transportation of Hazardous Materials in or
about the Premises or the Building.  Whether or not Tenant receives any such
notice, claim, report, complaint, warning, asserted violation, document or
communication, Tenant shall immediately notify Landlord, orally and in writing,
if Tenant or any of its Agents knows or has reasonable cause to believe that any
Hazardous Materials, or a condition involving or resulting from the same, is
present, in Use, has been disposed of, or transported to or from the Premises or
the Building other than as previously consented to by Landlord in strict
accordance with Paragraph 9(b).
(e)            Tenant acknowledges that it, and not Landlord, is in possession
and control of the Premises for purposes of all reporting requirements under any
Hazardous Materials Laws.  If Tenant or its Agents violate any provision of this
Paragraph 9, then Tenant shall immediately notify Landlord in writing and shall
be obligated, at Tenant's sole cost, to abate, remediate, clean-up and/or remove
from the Building, and dispose of, all in compliance with all applicable
Hazardous Materials Laws, all Hazardous Materials Used by Tenant or its Agents. 
Such work shall include, but not be limited to, all testing and investigation
required by Landlord, Landlord's lender and/or ground lessor, if any, and any
governmental authorities having jurisdiction, and preparation and implementation
of any remedial action plan required by any governmental authorities having
jurisdiction.  All such work shall, in each instance, be conducted to the
satisfaction of Landlord and all governmental authorities having jurisdiction. 
If at any time Landlord determines that Tenant is not complying with the
provisions of this Paragraph 9(e), then Landlord may, without prejudicing,
limiting, releasing or waiving Landlord's rights under this Paragraph 9,
separately undertake such work, and Tenant shall reimburse all costs incurred by
Landlord upon demand.
(f)            Landlord's right of entry pursuant to Paragraph 17 shall include
the right to enter and inspect the Premises, and the right to inspect Tenant's
books and records, to verify Tenant's compliance with, or violations of, the
provisions of this Paragraph 9.  Furthermore, Landlord may conduct such
investigations and tests as Landlord or Landlord's lender or ground lessor may
require.  If Landlord determines that Tenant has violated the provisions of this
Paragraph 9, or if any applicable governmental agency requires any such
inspection, investigation or testing, then Tenant, in addition to its other
obligations set forth in this Paragraph 9, shall immediately reimburse Landlord
for all costs incurred therewith.
(g)
(i)            Tenant shall indemnify, protect, defend (with legal counsel
acceptable to Landlord in its subjective, good faith judgment) and hold harmless
Landlord, its partners and its and their respective successors, assigns,
partners, directors, officers, shareholders, employees, agents, lenders, ground
lessors and attorneys, and the Building, from and against any and all Claims
incurred by such indemnified persons, or any of them, in connection with, or as
the result of:  (A) the presence, Use or disposal of any Hazardous Materials
into or about the Building, or the transportation of any Hazardous Materials to
or from the Building, by Tenant or its Agents; (B) any injury to or death of
persons or damage to or destruction of property resulting from the presence, Use
or disposal of any Hazardous Materials into or about the Building, or the
transportation of any Hazardous Materials to or from the Building, by Tenant or
its Agents; (C) any violation of any Hazardous Materials Laws; and (D) any
failure of Tenant or its Agents to observe the provisions of this Paragraph 9. 
Payment shall not be a condition precedent to enforcement of the foregoing
indemnification provision.  Tenant's obligations hereunder shall include,
without limitation, and whether foreseeable or unforeseeable, all costs of any
required or necessary testing, investigation, studies, reports, repair,
clean-up, detoxification or decontamination of the Building, and the preparation
and implementation of any closure, removal, remedial action or other required
plans in connection therewith, and shall survive the expiration or earlier
termination of the term of this Lease.  For purposes of these indemnity
provisions, any acts or omissions of Tenant, its assignees, sublessees, Agents
or others acting for or on behalf of Tenant (regardless of whether they are
negligent, intentional, willful, or unlawful) shall be strictly attributable to
Tenant.
 
6

--------------------------------------------------------------------------------

(ii)            If at any time after the initiation of any suit, action,
investigation or other proceeding which could create a right of indemnification
under Paragraph 9(g)(i) Landlord determines that Tenant is not complying with
the provisions of Paragraph 9(g)(i), then Landlord may, without prejudicing,
limiting, releasing or waiving the right of indemnification provided herein,
separately defend or retain separate counsel to represent and control the
defense as to Landlord's interest in such suit, action, investigation or other
proceeding.  Tenant shall pay all costs of Landlord's separate defense or
counsel upon demand.
(iii)            Tenant waives, releases and discharges Landlord, its partners
and its and their respective officers, directors, shareholders, partners,
employees, agents, representatives, attorneys, lenders, ground lessors,
attorneys, successors and assigns from any and all Claims of whatever kind,
known or unknown, including any action under the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.), as
amended ("CERCLA") and the provisions of California Health & Safety Code Section
25100 et seq., as amended, which Tenant has or may have, based upon the Use,
migration, disposal of or transportation to or from the Premises or the Building
of any Hazardous Materials (unless caused by Landlord's gross negligence or
willful misconduct) or the environmental condition of the Premises or the
Building (including without limitation all facilities, improvements, structures
and equipment thereon and soil and groundwater thereunder).  Tenant agrees,
represents and warrants that the matters released herein are not limited to
matters which are known, disclosed or foreseeable, and Tenant waives any and all
rights and benefits which it now has, or may have, conferred upon Tenant by
virtue of the provisions of Section 1542 of the California Civil Code, which
provides:
"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."
Tenant agrees, represents and warrants that it is familiar with, has read,
understands, and has consulted legal counsel of its choosing with respect to
California Civil Code Section 1542 and Tenant realizes and acknowledges that
factual matters now unknown to it may have given, or may hereinafter give, rise
to Claims which are presently unknown, unanticipated and unsuspected.
(h)            Upon any violation of the provisions of this Paragraph 9,
Landlord shall be entitled to exercise any or all remedies available to a
landlord against a defaulting tenant including, but not limited to, those set
forth in Paragraph 26.
(i)            By its signature to this Lease, Tenant confirms that:  (i) 
Landlord has not made any representation or warranty regarding the environmental
condition of the Premises or the Building; and (ii) Tenant has conducted its own
examination of the Premises and the Building with respect to Hazardous Materials
and accepts the same "AS IS" and with no Hazardous Materials present thereon.
(j)            No termination, cancellation or release agreement entered into by
Landlord and Tenant shall release Tenant from its obligations under this
Paragraph 9 unless specifically agreed to by Landlord in writing at the time of
such agreement.
(k)            Tenant's covenants and obligations under this Paragraph 9 shall
also apply to any assignee or sublessee of Tenant, and to any such assignee's or
sublessee's partners, officers, directors, shareholders, employees, agents,
contractors and any other third parties entering upon the Building at the
request or invitation of such assignee or sublessee.

10. UTILITIES AND SERVICES

(a)            Provided that Tenant is not in default hereunder, Landlord agrees
to furnish or cause to be furnished to the Premises, the utilities and services
described, subject to the conditions and in accordance with the standards set
forth below:
(i)            Landlord shall provide automatic elevator facilities Monday
through Friday, excepting therefrom all holidays recognized by Landlord,
hereinafter collectively referred to as "generally accepted business days," from
8:00 a.m. to 6:00 p.m., and on Saturdays from 8:00 a.m. to 12:00 noon, and have
at least one elevator available for use at all other times.
 
7

--------------------------------------------------------------------------------

(ii)            On generally accepted business days from 8:00 a.m. to 6:00 p.m.
and on Saturdays from 8:00 a.m. to 12:00 noon (and at other times for a
reasonable additional charge to be fixed by Landlord), Landlord shall ventilate
the Premises and furnish air conditioning when in the judgment of Landlord it is
required for the comfortable occupancy of the Premises during such days and
hours, subject to any requirements or standards relating to, among other things,
energy conservation, imposed or established by governmental agencies or
cooperative organizations.  Landlord shall make available at Tenant's expense
after-hours power, including light, and air conditioning to each floor of the
Building which shall be controlled by a key and metering system, digital control
system or other central control system selected by Landlord.  Minimum use of
after-hours power, heat and air conditioning, the costs thereof and the prior
notice required for such services shall be determined from time to time by
Landlord and confirmed in writing to Tenant, as the same may change from time to
time.
(iii)            Landlord shall furnish to the Premises at all times, subject to
interruptions beyond Landlord's control, electric current as required by the
building standard office lighting (approximately two (2) watts per square foot)
and receptacles (approximately one (1) watt per square foot).  At all times
Tenant's use of electric current shall never exceed the capacity of the feeders
to the Building or the risers or wiring installation.  Tenant shall not install
or use or permit the installation or use of any computer or electronic data
processing equipment in the Premises without the prior written consent of
Landlord.
(iv)            Landlord shall furnish water for drinking, cleaning and lavatory
purposes only.
(v)            Landlord shall provide janitorial services to the Premises, each
evening, five (5) days per week (except for the Building holidays), in
accordance with the specifications attached hereto as Exhibit "E", provided the
Premises are used exclusively as offices and customary ancillary uses and are
kept reasonably in order by Tenant.  Landlord shall not be responsible or liable
for any act or omission or commission on the part of the persons employed to
perform said janitorial services, which shall be performed at Landlord's
direction without interference by Tenant or Tenant's employees, agents,
contractors, licensees, directors, officers, partners, trustees, visitors or
invitees (collectively, "Tenant Parties").  If the Premises are not used
exclusively as offices, Tenant or persons approved by Landlord shall keep the
Premises clean and in order to the satisfaction of Landlord, but at Tenant's
sole expense.  No persons other than Tenant and those persons approved by
Landlord shall be permitted to enter the Building for the purpose of keeping the
Premises clean and in order.  Tenant shall pay to Landlord the cost of removal
of any of Tenant's refuse and rubbish, to the extent that the same exceeds the
refuse and rubbish usually attendant upon the use of the Premises as offices.
(vi)            Landlord shall replace, as necessary, the fluorescent tubes in
the Building standard lighting fixtures installed by Landlord.  Tenant shall
replace, as necessary, all bulbs and fluorescent tubes in non-building standard
lighting fixtures, if any, installed in the Premises.  If Tenant shall fail to
make any such replacement within five (5) days after written notice from
Landlord, Landlord may make such replacement and charge the cost of labor and
materials involved therein to Tenant, as additional rent.
(vii)            Landlord shall provide at all times, subject to interruptions
due to equipment failure, maintenance and/or repairs, intrabuilding network
cabling to permit connection of telephone service from the Minimum Point of
Entry as designated by Pacific Bell or other provider to the telephone closet
located on the floor of the Building on which the Premises is located.
(b)            Landlord may impose a reasonable charge for any utilities and
services, including without limitation, air conditioning, electric current and
water, required to be provided by Landlord by reason of any use of the Premises
at any time other than the hours from 8:00 a.m. to 6:00 p.m. on generally
accepted business days or the hours from 8:00 a.m. to 12:00 noon on Saturdays or
any use beyond what Landlord agrees to furnish as described above, or special
electrical, cooling and ventilating needs created in certain areas by hybrid
telephone equipment, computers and other similar equipment or uses.  At
Landlord's option, separate meters for such utilities and services may be
installed for the Premises and Tenant, upon demand therefor, shall immediately
pay Landlord for the installation, maintenance and repair of such meters.
(c)            Tenant agrees to cooperate fully at all times with Landlord and
to abide by all regulations and requirements which Landlord may prescribe for
the use of the above utilities and services.  Any failure to pay any excess
costs as described above shall constitute a breach of the obligation to pay rent
under this Lease and shall entitle Landlord to the rights herein granted for
such breach.
(d)            Landlord reserves the right in its sole and absolute discretion
to reduce, interrupt or cease service of the heating, air conditioning,
ventilation, elevator, plumbing, electrical systems, telephone systems and/or
utilities services of the Premises or the Building, for (i) the making of any
repairs, additions, alterations or improvements to the Premises or Building
until said repairs, additions, alterations or improvements shall have been
completed or (ii) any accident, breakage, strikes, lockouts or other labor
disturbance or labor dispute of any character, governmental regulation,
moratorium or other governmental action, inability by exercise of reasonable
diligence to obtain electricity, water or fuel, or by any other cause beyond
Landlord's reasonable control.  In such event, Landlord shall not be liable for,
and Tenant shall not be entitled to, any abatement or reduction of rent by
reason of Landlord's failure to furnish any of the foregoing.  Landlord shall
not be in breach of this Lease and shall not be liable in damages (including but
not limited to any damages, compensation or claims arising from any interruption
or cessation of Tenant's business) or otherwise for failure, stoppage or
interruption of any such service, nor shall the same be construed either as an
eviction of Tenant, or work an abatement of rent, or relieve Tenant from the
operation of any covenant or agreement.  In the event of any failure, stoppage
or interruption thereof, however, Landlord shall use reasonable diligence to
resume service promptly where it is within Landlord's reasonable control to do
so.
 
8

--------------------------------------------------------------------------------

(e)            Landlord, in its sole and absolute discretion, may elect to
contract for the services of individuals that will monitor the systems and
operations of the Building.  In this connection, Landlord may also elect to
station some of these individuals in the lobby of the Building.  Such
individuals are not security personnel and will not provide protective services
to any of the tenants of the Building, including Tenant.
(f)            Notwithstanding anything hereinabove to the contrary, Landlord
reserves the right from time to time to make reasonable and nondiscriminatory
modifications to the above standards for utilities and services.
(g)            Tenant shall pay for all telephone service to the Premises and
shall contract directly with the providing company for such service, and
Landlord shall have no responsibilities thereto.

11. RULES AND REGULATIONS

Tenant agrees to abide by all rules and regulations of the Building imposed by
Landlord as set forth in Exhibit "C" attached hereto, as the same may be changed
from time to time upon reasonable notice to Tenant.  Any such change shall be
effective upon delivery of a copy thereof to Tenant.  These rules and
regulations are imposed for the cleanliness, good appearance, proper
maintenance, good order and reasonable use of the Premises and the Building, and
as may be necessary for the enjoyment of the Building by all tenants and their
clients, customers and employees.  A breach of the rules and regulations shall
not be grounds for termination of this Lease unless Tenant continues to breach
the same after ten (10) days written notice by Landlord; provided, however, that
any such notice shall be in lieu of, and not in addition to, any notice required
under Paragraph 26, below, or Section 1161, et seq., of the California Code of
Civil Procedure, as amended.  Landlord shall not be liable to Tenant for the
failure of any other tenant, its agents or employees, to conform to the rules
and regulations.

12. TAXES ON TENANT'S PROPERTY

(a)            Tenant shall be liable for and pay ten (10) days before
delinquency, all taxes, levies and assessments levied against any personal
property or trade fixtures placed by Tenant in or about the Premises, and, when
possible, Tenant shall cause such personal property and trade fixtures to be
assessed and billed separately from the Building and the Premises.  If any such
taxes, levies and assessments on Tenant's personal property or trade fixtures
are levied against Landlord or Landlord's property or if the assessed value of
the Building is increased by the inclusion therein of a value placed upon such
personal property or trade fixtures of Tenant and if Landlord pays the taxes,
levies and assessments based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof, but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord, as additional rent, the taxes, levies and assessments so levied
against Landlord, or the proportion of such taxes, levies and assessments
resulting from such increase in the assessment, together with interest thereon
from the date of payment by Landlord to the date of reimbursement by Tenant at
the rate determined pursuant to Paragraph 37.  It is provided, however, that in
any such event Tenant shall have the right, in the name of Landlord and with
Landlord's full cooperation but without any cost to Landlord, to bring suit in
any court of competent jurisdiction to recover the amount of any such taxes,
levies and assessments so paid under protest, any amount so recovered to belong
to Tenant.
(b)            If the tenant improvements in the Premises, whether installed
and/or paid for by Landlord or Tenant and whether or not affixed to the real
property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which tenant improvements
conforming to Landlord's "building standard" in other space in the Building are
assessed, then the real property taxes and assessments levied against Landlord
or the Building by reason of such excess assessed valuation shall be deemed to
be taxes levied against personal property of Tenant and shall be governed by the
provisions of subparagraph (a) above.  If the records of the County Assessor are
available and sufficiently detailed to serve as a basis for determining whether
said tenant improvements are assessed at a higher valuation than Landlord's
"building standard," such records shall be binding on both Landlord and Tenant;
otherwise the actual cost of construction shall be the basis for such
determination.

13. BUILDING SPACE MANAGEMENT

Landlord reserves the right without Tenant's consent, on thirty (30) days
written notice to Tenant, to substitute other premises anywhere within the
Building for the Premises, at the same rental rate, provided that the
substituted premises:  (a) contain at least ninety-five percent (95%) of the
same Rentable Area as the Premises, and (b) contain a comparable number of
offices and staff support areas.  Subject to the limitation specified below,
Landlord shall pay all reasonable moving expenses of Tenant incidental to such
substitution of premises, but only limited to (i) physical movement of Tenant's
furniture, furnishings, equipment, books and files from the Premises to the
substituted premises, (ii) installation and hook-up charges for Tenant's
telephone and PBX equipment, (iii) relocation and installation of photocopy and
word processing equipment located in the Premises and (iv) a reasonable supply
of new stationery and business cards then held in stock by Tenant, not in excess
of a 60 day supply, if Tenant's stationery and business cards in use at the date
of Landlord's notice identify Tenant's suite number(s).  Tenant shall provide a
detailed estimate of its costs to Landlord within twenty (20) days of Tenant's
receipt of Landlord's notice.  Landlord may elect to use its own contractors in
connection with Tenant's relocation.  In no event shall Landlord be obligated to
incur or fund moving expenses, exclusive to Tenant improvement costs, in an
amount in excess of two (2) months of Basic Annual Rent at the rate then payable
hereunder.  In the event there is a substitution of premises, the parties shall
immediately execute an amendment to this Lease describing the location of new
premises and setting forth all adjustments to the Basic Annual Rent and/or the
Additional Rent, if any.  In the event that Tenant shall fail to execute and
deliver such amendment to Landlord within ten (10) days of its receipt of same,
for any reason (including without limitation, the inability of the parties to
reach an agreement on the proposed relocation), or if Tenant shall thereafter
fail to comply with the terms thereof, then Landlord may, at its option, elect
to terminate this Lease upon not less than sixty (60) days prior written notice
to Tenant.  In the event of such termination, and provided Tenant timely vacates
the Premises in the condition required by this Lease, Tenant shall be entitled
to a refund of the Basic Annual Rent paid by Tenant for the final one (1) month
of the Term.  Upon the effective date of such termination of this Lease, Tenant
shall vacate the Premises in accordance with the terms of this Lease and the
provisions of Paragraph 27 hereof as well as all other default and remedy
provisions of this Lease shall be applicable in the event of Tenant's failure to
so vacate the Premises.
 
9

--------------------------------------------------------------------------------

14. FIRE OR CASUALTY

(a)            In the event the Premises, or access to them, are wholly or
partially destroyed by fire or other casualty covered by the form of fire and
extended coverage insurance maintained by Landlord, Landlord shall rebuild,
repair or restore the Premises and access thereto to substantially the same
condition as when the same were furnished to Tenant, excluding any improvements
installed by Tenant and any of Tenant's personal property, and this Lease shall
continue in full force and effect.  In the event, however, that the Building is
so damaged or destroyed to the extent of more than one-third (1/3) of its
replacement cost, or to any substantial extent by a casualty not so covered,
Landlord may elect by written notice to Tenant given within twenty (20) days
after the occurrence of the casualty to terminate this Lease in lieu of so
restoring the Premises, in which event this Lease shall terminate as of the date
of the occurrence of the casualty.  Landlord shall in no event be obligated to
make any repairs or replacement of any items other than those items installed by
or at the expense of Landlord.  If the Premises are rendered totally or
partially untenantable, rent shall abate during the period of reconstruction in
the same proportion to the total rent as the portion of the Premises rendered
untenantable bears to the entire Premises.  Any such rental abatement shall not
defeat or diminish Landlord's rights to recover upon any rental interruption
insurance maintained by Landlord pursuant to Paragraph 20.  In no event shall
Tenant be entitled to any compensation or damages for loss of use of the whole
or any part of the Premises or for any inconvenience occasioned by any such
destruction, rebuilding or restoration of the Premises, the Building or access
thereto.  Tenant waives the provisions of California Civil Code Sections 1932(2)
and 1933(4) and any present and future laws and case decisions to the same
effect.
(b)            Notwithstanding anything to the contrary contained in Paragraph
14(a) above, if the Premises or the Building is wholly or partially damaged or
destroyed within the final twelve (12) months of the Term of this Lease,
Landlord may, at its option, by giving Tenant notice within sixty (60) days
after notice to Landlord of the occurrence of such damage or destruction, elect
to terminate the Lease.  Furthermore, upon termination of this Lease pursuant to
this Paragraph 14(b), Tenant and Landlord hereby agree (except as expressly
provided for otherwise in this Lease) to release each other from any and all
obligations and liabilities with respect to the Lease except such obligations
and liabilities which arise or accrue prior to such termination.

15. EMINENT DOMAIN

(a)            In case the whole of the Premises, or such part thereof as shall
substantially interfere with Tenant's use and occupancy thereof, shall be taken
by any lawful power or authority by exercise of the right of eminent domain, or
sold to prevent such taking or threat of such taking, either Tenant or Landlord
may terminate this Lease effective as of the date possession is required to be
surrendered to said authority.  Except as provided herein, Tenant shall not
because of such taking assert any claim against Landlord or the taking authority
for any compensation because of such taking, and Landlord shall be entitled to
receive the entire amount of any award without deduction for any estate or
interest of Tenant.  In the event the amount of property or the type of estate
taken shall not substantially interfere with Tenant's use of the Premises,
Landlord shall be entitled to the entire amount of the award without deduction
for any estate or interest of Tenant.  In such event, Landlord shall promptly
proceed to restore the Premises to substantially their condition prior to such
partial taking, and a proportionate allowance shall be made to Tenant for the
rent corresponding to the time during which, and to the part of the Premises of
which, Tenant shall be so deprived on account of such taking and restoration. 
Any such rental abatement shall not defeat or diminish Landlord's rights to
recover upon any rental interruption insurance maintained by Landlord pursuant
to Paragraph 20.  Nothing contained in this Paragraph 15(a) shall be deemed to
give Landlord any interest in, or prevent Tenant from seeking any award against
the taking authority for, the taking of personal property and fixtures belonging
to Tenant or for relocation or business interruption expenses recoverable from
the taking authority.  Landlord may, without any obligation to Tenant, agree to
sell and/or convey to any taking authority the Premises, the Building or any
portion thereof sought by such taking authority, free from this Lease and the
rights of Tenant hereunder, without first requiring that any action or
proceeding be instituted or pursued to judgment.
(b)            In the event of a temporary taking of the Premises or any part of
the Premises and/or of Tenant's rights to the Premises or under this Lease, this
Lease shall not terminate, nor shall Tenant have the right to any abatement of
rent or of any other payments owed to Landlord pursuant to this Lease.  Any
award made to Tenant by reason of such temporary taking shall belong entirely to
Tenant.
(c)            This Paragraph 15 shall be Tenant's sole and exclusive remedy in
the event of a taking or condemnation.  Tenant hereby waives the benefit of
California Code of Civil Procedure Section 1265.130.  Upon termination of the
Lease pursuant to this Paragraph 15, Tenant and Landlord hereby agree (except as
expressly provided for otherwise in this Lease) to release each other from any
and all obligations and liabilities with respect to the Lease except such
obligations and liabilities which arise or accrue prior to such termination.

16. ASSIGNMENT AND  SUBLETTING

(a)            Except as provided below, Tenant shall not, either voluntarily or
involuntarily or by operation of law, assign, sublet, mortgage or otherwise
encumber all or any portion of its interest in this Lease or in the Premises or
permit the Premises to be occupied by anyone other than Tenant or Tenant's
employees without obtaining the prior written consent of Landlord, which consent
shall be subject to the provisions of subsections (b) through (i) below.  Any
such attempted assignment, subletting, mortgage or other encumbrance without
such consent shall be null and void and of no effect.  In connection with any
transaction of the type described in this Paragraph 16(a):
 
10

--------------------------------------------------------------------------------

(i)            Any approved sublease shall be subject to all of the terms and
provisions of this Lease and shall be terminable by Landlord upon the expiration
or any earlier termination of this Lease, including a termination by mutual
agreement of Landlord and Tenant.
(ii)            In connection with any such approved assignment, the assignee
shall, within ten (10) days after receipt of written request from Landlord,
execute and deliver to Landlord a written assumption of the obligations of
Tenant pursuant to this Lease accruing from and after the effective date of the
assignment and in form and substance reasonably satisfactory to Landlord.
(iii)            No such approved assignment or subletting shall release Tenant
from any of the obligations of the tenant hereunder, whether accruing prior to
or subsequent to the effective date of such transaction.
(iv)            No such approved transaction shall be accompanied by a change in
use from that permitted pursuant to Paragraph 11 of the Basic Lease Provisions
nor shall any such transaction violate any exclusive use granted by Landlord
prior to the proposed transaction.
(b)            No assignment, subletting, mortgage or other encumbrance of
Tenant's interest in this Lease shall relieve Tenant of its obligation to pay
the rent and to perform all of the other obligations to be performed by Tenant
hereunder.  Except as provided below, any subletting by Tenant of any portion of
the Premises shall be at not less than 100% of the then current market rental
rate for direct (non-sublease) space in the Building (the "100% Rental Rate")
and upon market terms and, if Landlord so requests, shall require that the
assignee or sublessee remit directly to Landlord, on a monthly basis, all rent
due to Tenant by said assignee or sublessee.  The acceptance of rent by Landlord
from any other person shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any subletting, assignment,
mortgage or other encumbrance.  Consent to one sublease, assignment, mortgage or
other encumbrance shall not be deemed to constitute consent to any subsequent
attempted subletting, assignment, mortgage or other encumbrance.  If Tenant
desires to sublet all or any portion of the Premises at terms other than the
100% Rental Rate, then Tenant may do so provided Tenant engages Landlord's
leasing agent as Tenant's exclusive agent to market such space.  Landlord shall
act in good faith in such capacity and make all prospective tenants of the
Building who inquire about available space aware of Tenant's space.  The listing
agreement between Landlord and Tenant shall be for a duration of one hundred
eighty (180) days on generally available, arms length, market terms and
conditions including, without limitation, a commission schedule and commission
entitlement for transactions with registered parties occurring within one
hundred eighty (180) days after expiration of the listing.  Tenant acknowledges
that Tenant's agreement to use Landlord as the listing broker is essential
consideration for Landlord allowing subleasing at below the 100% Rental Rate
which is otherwise prohibited.  After expiration of the one hundred eighty (180)
day period, Tenant shall be free to utilize services of any qualified broker and
may offer the space at below the 100% Rental Rate provided Tenant does not
advertise or publish such rates.
(c)            If Tenant desires at any time to assign this Lease or to sublet
the Premises or any portion thereof, it shall first notify Landlord of its
desire to do so and shall submit in writing to Landlord (i) the name of the
proposed subtenant or assignee; (ii) the nature of the proposed subtenant's or
assignee's business to be carried on in the Premises, (iii) the terms and
provisions of the proposed sublease or assignment and the proposed effective
date thereof; and (iv) such financial information as Landlord may reasonably
request concerning the proposed subtenant or assignee.  The submission pursuant
to clause (iii) shall include a copy of any agreement, escrow instructions or
other document which contains or memorializes the terms and provisions of the
transaction for which Landlord's consent is required.  Similarly, if Tenant
desires to mortgage or encumber its interest in this Lease, Tenant shall first
supply to Landlord in writing such information as to such transaction as may be
reasonably requested by Landlord.
(d)            As a condition to Landlord's consent to such assignment or
subletting, Landlord shall be entitled to receive (at the same time as paid to
Tenant), in the case of a subletting, one hundred percent (100%) of all rent
(however denominated and paid) payable by the subtenant to Tenant in excess of
that payable by Tenant to Landlord pursuant to the other provisions of this
Lease and, in the case of an assignment, one hundred percent (100%) of all
consideration given, directly or indirectly, by the assignee to Tenant in
connection with such assignment for the value of the leasehold estate, less
normal and usual costs incurred by Tenant in connection with such subletting or
assignment.  For the purposes of this subparagraph, the term "rent" shall mean
all consideration paid or given, directly or indirectly, for the use of the
Premises or any portion thereof.  The term "consideration" shall mean and
include money, services, property or any other thing of value such as payment of
costs, cancellation of indebtedness, discounts, rebates and the like.  "Normal
and usual costs" shall only mean the following:  broker's commission paid by
Tenant to a broker independent of Tenant in connection with such assignment or
subletting; legal fees incurred by Tenant in processing such assignment or
subletting; and out-of-pocket costs incurred by Tenant in advertising for an
assignee or subtenant.  "Sublet" and "sublease" shall include a sublease as to
which Tenant is sublessor and any sub-sublease or other sub-subtenancy,
irrespective of the number of tenancies and tenancy levels between the ultimate
occupant and Landlord, as to which Tenant receives any consideration, as defined
in this subparagraph, and Tenant shall require on any sublease which it executes
that Tenant receive the profit from all sub-subtenancies, irrespective of the
number of levels thereof.  Any rent or other consideration which is to be passed
through to Landlord by Tenant pursuant to this subparagraph shall be paid to
Landlord promptly upon receipt by Tenant and shall be paid in cash, irrespective
of the form in which received by Tenant from any subtenant or assignee.  In the
event that any rent or other consideration received by Tenant from a subtenant
or assignee is in a form other than cash, Tenant shall pay to Landlord in cash
the fair value of such consideration.
 
11

--------------------------------------------------------------------------------

(e)            At any time within thirty (30) days after Landlord's receipt of
the last of the information specified in subparagraph (c) above, Landlord may by
written notice to Tenant elect (i) to approve or disapprove of such assignment
or sublease, (ii) to sublease the Premises or the portion thereof so proposed to
be subleased by Tenant, or to take an assignment of Tenant's leasehold estate
hereunder, or such part thereof as shall be specified in said notice, on the
same terms as those stated in this Lease and in turn sublease or assign to the
proposed subtenant or assignee on the same terms as those offered by Tenant to
the proposed subtenant or assignee, as the case may be; or (iii) to terminate
this Lease as to the portion (including all) of the Premises so proposed to be
subleased or assigned, with a proportionate abatement in the rent payable
hereunder.  Tenant shall, at Tenant's own cost and expense, discharge in full
any commissions which may be due and owing as the result of any proposed
assignment or subletting, whether or not the Premises are recaptured pursuant
hereto and rented by Landlord to the proposed subtenant or assignee or any other
tenant.  If Landlord does not disapprove the proposed subletting or assignment
in writing and does not exercise any option set forth in this subparagraph (e)
within said thirty (30) day period, Tenant may within one hundred eighty (180)
days after the expiration of said thirty (30) day period enter into a valid
assignment or sublease of the Premises or portion thereof, upon the terms and
conditions set forth in the information furnished by Tenant to Landlord pursuant
to subparagraph (c) above.  It is provided, however, that any material change in
such terms shall be subject to Landlord's consent and rights of termination and
recapture as provided in this Paragraph and, provided further, that any amount
to be paid by Tenant in connection with such subletting or assignment pursuant
to subparagraph (d) above shall be paid to Landlord upon consummation of such
transaction.
(f)            Landlord shall have the right to approve or disapprove any
proposed assignee or subtenant.  In exercising such right of approval or
disapproval, Landlord shall be entitled to take into account any fact or factor
which Landlord reasonably deems relevant to such decision, including but not
necessarily limited to the following, all of which are agreed by Tenant to be
reasonable factors for Landlord's consideration:
(i)            The financial strength of the proposed assignee or subtenant,
including, but not limited to, the adequacy of its working capital to pay all
expenses anticipated in connection with any proposed remodeling of the
Premises.  Landlord may also consider the business experience of the proposed
subtenant or assignee and the longevity of the current enterprise, it being
understood and agreed that "start-up" ventures and enterprises found by Landlord
to lack sufficient maturity may be disapproved by Landlord.
(ii)            The proposed use of the Premises by such proposed assignee or
subtenant and the compatibility of such proposed use within the quality and
nature of the other uses in the Building.
(iii)            Any violation which the proposed use by such proposed assignee
or subtenant would cause of any other rights granted by Landlord to Landlord's
other tenants.
(iv)            Whether there then exists any default by Tenant pursuant to this
Lease or any non-payment or non-performance by Tenant under this Lease which,
with the passage of time and/or the giving of notice, would constitute a default
under this Lease.
(v)            The business reputation, character, history and nature of the
business of the proposed assignee or subtenant.
(vi)            Whether the proposed assignee or subtenant is an existing tenant
of Landlord or its affiliates, it being understood and agreed that Landlord will
disapprove a subletting or assignment to such an existing tenant if (A) Landlord
or its affiliates can reasonably meet such tenant's additional space
requirements or (B) if Tenant proposes to charge less than the 100% Rental Rate.
(vii)            Whether the proposed assignee or subtenant is a person or
entity with whom Landlord or any of its affiliates have negotiated (within the
past ninety days) or are actively negotiating for space, it being understood and
agreed that Landlord will disapprove a subletting or assignment to such
potential direct tenant. For the purposes hereof, negotiation shall mean that
Landlord has submitted a written proposal to the prospective tenant.
(viii)            Whether the proposed assignee or subtenant is a governmental
entity or agency it being understood and agreed that Landlord will disapprove
the proposed subletting or assignment as being inconsistent with the character
of Landlord's tenancies.
Moreover, Landlord shall be entitled to be reasonably satisfied that each and
every covenant, condition or obligation imposed upon Tenant by this Lease and
each and every right, remedy or benefit afforded Landlord by this Lease is not
impaired or diminished by such assignment or subletting.  Landlord and Tenant
acknowledge that the express standards and provisions set forth in this Lease
dealing with assignment and subletting, including those set forth in this
subparagraph (f) have been freely negotiated and are reasonable at the date
hereof taking into account Tenant's proposed use of the Premises and the nature
and quality of Landlord's real property.  No withholding of consent by Landlord
for any reason deemed sufficient by Landlord shall give rise to any claim by
Tenant or any proposed assignee or subtenant or entitle Tenant to terminate this
Lease or to any abatement of rent.  In this connection, Tenant hereby expressly
waives its rights under California Civil Code Section 1995.310.  Moreover,
approval of any assignment of Tenant's interest shall, whether or not expressly
so stated, be conditioned upon such assignee assuming in writing all obligations
of Tenant hereunder.
(g)            All options to extend, renew or expand, all exterior sign rights
and all reserved, reduced cost or free parking rights, in each case if any,
contained in this Lease are personal to Tenant or its affiliates.  Consent by
Landlord to any assignment or subletting shall not include consent to the
assignment or transfer of any such rights or options with respect to the
Premises or any other special privileges or extra services granted to Tenant by
this Lease, any addendum or amendment hereto or any letter agreement.  All such
options, rights, privileges and extra services shall terminate upon such
subletting or assignment unless Landlord specifically grants the same in writing
to such assignee or subtenant.
12

--------------------------------------------------------------------------------

(h)            The voluntary or other surrender of this Lease by Tenant or a
mutual cancellation hereof shall not work a merger, and shall, at the option of
Landlord, terminate all or any existing subleases or subtenancies or shall
operate as an assignment to Landlord of such subleases or subtenancies.  Tenant
agrees to reimburse Landlord for Landlord's reasonable costs and attorneys' fees
incurred in connection with the processing and documentation of any such
requested assignment, subletting, transfer, change of ownership or hypothecation
of this Lease or Tenant's interest in and to the Premises.
(i)            Landlord shall be permitted to hire outside contractors to review
all assignment and subletting documents and information and Tenant shall
reimburse Landlord for the actual and reasonable out-of-pocket cost thereof,
including reasonable attorneys' fees, on demand.

17. ACCESS

Landlord reserves and shall at any time and all times have the right to enter
the Premises to inspect the same, to supply janitorial service and any other
service to be provided by Landlord to Tenant hereunder, to submit said Premises
to prospective purchasers, tenants or actual or prospective lenders, to post
notices of non-responsibility, to use and maintain pipes and conduits in and
through the Premises, and to alter, improve or repair the Premises or any other
portion of the Building, all without being deemed guilty of an eviction of
Tenant and without abatement of rent, and may for that purpose erect scaffolding
and other necessary structures where reasonably required by the character of the
work to be performed, provided that the business of Tenant shall be interfered
with as little as is reasonably practicable.  Landlord may enter by means of a
master key without liability to Tenant for any damage caused by Landlord
entering the Premises, except for damage to Tenant's personal property caused by
any failure of Landlord to exercise due care.  Tenant shall not disturb any
notices or other items placed by Landlord in the Premises.  Tenant hereby waives
any claim for damages for any injury or inconvenience to or interference with
Tenant's business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned thereby.  For each of the aforesaid purposes, Landlord
shall at all times have and retain a key with which to unlock all of the doors
in, upon and about the Premises, excluding Tenant's vaults and safes, and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency in order to obtain entry to the
Premises.  Any lock installed by Tenant shall be of a type and style designated
by Landlord concurrently with such installation.  Any entry to the Premises
obtained by Landlord by any of said means shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Premises, or any eviction of Tenant from the Premises or any portion
thereof.  No provision of this Lease shall be construed as obligating Landlord
to perform any repairs, alterations or decorations except as otherwise expressly
agreed to be performed by Landlord.

18. SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES; FINANCIAL  STATEMENTS

(a)            This Lease and the rights of Tenant hereunder, at Landlord's
election, shall be junior, subject, and subordinate to the lien of any ground or
underlying lease, mortgage, deed of trust, and other security instrument of any
kind now or hereafter covering the Premises or the Building, or any portion of
any thereof, and to any and all advances made thereunder, interest thereon or
costs incurred pursuant thereto (with respect to mortgages or deeds of trust)
and any amendments, modifications, renewals, supplements, consolidations,
replacements or extensions thereto.  Such priority shall be established without
the necessity of the execution and delivery of any further instruments on the
part of Tenant to effect such subordination.  Landlord or any ground lessor,
mortgagee or beneficiary under a deed of trust may at any time cause such
subordination by giving notice thereof to Tenant at least sixty (60) days before
the subordination is to become effective.  Notwithstanding the foregoing, Tenant
covenants and agrees to (a) execute and deliver upon demand such further
instruments evidencing such subordination of this Lease or subordination of such
mortgage, deed of trust or ground lease as may be requested by Landlord and (b)
supply such financial information concerning Tenant as may be requested by any
ground lessor or lender, prospective purchaser or Landlord, in connection with
such subordination, within ten (10) business days after demand.  If Tenant fails
to execute such further instruments within ten (10) business days after demand,
Landlord may execute such documents on behalf of Tenant as Tenant's
attorney-in-fact.  Tenant does hereby make, constitute and irrevocably appoint
Landlord as Tenant's attorney-in-fact and in Tenant's name, place and stead, to
execute such instruments in accordance with this subparagraph.  In addition,
Tenant's failure to execute such further instruments within ten (10) business
days after demand shall constitute a material breach of this Lease. 
Notwithstanding subordination by Tenant to any existing or future lienholder,
Tenant's right to quiet possession of the Premises shall not be disturbed so
long as Tenant shall pay the rent and observe and perform all of the provisions
of this Lease to be observed and performed by Tenant, unless this Lease is
terminated pursuant to specific provisions relating thereto contained herein. 
In the event of the foreclosure of any such lien or encumbrance, Tenant shall
attorn to the then owner who owns or acquires title to the Building and will
recognize such owner as Landlord under this Lease.  Tenant hereby waives any
right to terminate this Lease because of any such foreclosure.
(b)            Notwithstanding the foregoing, and without the consent of Tenant,
the holder of any mortgage or deed of trust or the beneficiary thereunder shall
have the right to elect to be subject and subordinate to this Lease, with such
subordination to be effective upon such terms and conditions as such holder or
beneficiary may direct and which are not inconsistent with the provisions of
this Paragraph 18.
(c)            Tenant shall at any time and from time to time upon not less than
twenty (20) days prior notice by Landlord, execute, acknowledge and deliver to
Landlord a statement in writing (i) certifying that this Lease is unmodified and
in full force and effect (or if there have been modifications, that the same is
in full force and effect as modified and stating the modifications), and the
dates to which the Basic Annual Rent, Additional Rent and other charges have
been paid in advance, if any, (ii) stating whether or not to the best knowledge
of Tenant, Landlord is in default in the performance of any covenant, agreement
or condition contained in this Lease and, if so, specifying each such default of
which Tenant may have knowledge and (iii) acknowledging (if true) the accuracy
of such other facts as are included in such statement by Landlord.  Any such
statement delivered pursuant to this subparagraph may be relied upon by any
prospective purchaser of the fee of the Building or any mortgagee, ground lessor
or other like encumbrancer thereof or any assignee of any such encumbrancer upon
the Building.  If Tenant fails to deliver such statement within such time, such
failure shall, at Landlord's option, be deemed to be Tenant's irrevocable
appointment of Landlord as Tenant's special attorney-in-fact in connection with
the preparation and execution of any such statement and such execution by
Landlord as Tenant's attorney-in-fact shall be conclusive upon Tenant that (A)
this Lease is in full force and effect, without modification except as may be
represented by Landlord, (B) that there are no uncured defaults in Landlord's
performance, (C) that not more than one month's Basic Annual Rent has been paid
in advance and (D) that any other statements of fact included by Landlord in the
statement are correct.  Tenant shall be liable for all loss, cost or expense
resulting from the failure of any ground lease, sale or funding of any loan
caused by any material misstatement contained in any estoppel certificate
supplied by Tenant or resulting from failure of Tenant to deliver any such
statement.
 
13

--------------------------------------------------------------------------------

(d)            In addition, and not in lieu of the foregoing, within ten (10)
days after the Commencement Date, Tenant shall execute and deliver to Landlord a
certificate substantially in the form of Exhibit "D" attached hereto, indicating
thereon any exceptions thereto which Tenant claims to exist at that time. 
Failure of Tenant to execute and deliver such certificate within such time
period shall constitute an acceptance of the Premises and the acknowledgment and
agreement by Tenant that the statements included in Exhibit "D" are true and
correct without exception.

19. SALE BY LANDLORD

(a)            In the event of a sale, transfer or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any and all liability
under this Lease.  Tenant's right to quiet possession of the Premises shall not
be disturbed so long as Tenant shall pay the rent and observe and perform all of
the provisions of this Lease to be observed and performed by Tenant, unless this
Lease is terminated pursuant to specific provisions relating thereto contained
herein.  If any security deposit has been made by Tenant, Landlord may transfer
the balance of such security deposit (after lawful deductions and in accordance
with California Civil Code Section 1950.7), after notice to Tenant, to the
purchaser, and thereupon Landlord shall be discharged from any further liability
with respect thereto.

20. NONLIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE

(a)            Landlord's Nonliability.  Subject to Paragraphs 20(j) and 21
below, Landlord and its partners, and their respective partners, officers,
agents and employees shall not be liable for Tenant's loss of income or extra
expense or for any damage to Tenant's property, nor for loss of damage to
property by theft or otherwise, nor for any injury or damage which may be
sustained by the person, goods, wares, merchandise or property of Tenant, its
employees, invitees or customers or any other person in or about the Premises
caused by or resulting from any peril which may affect the Premises, including
without limitation fire, explosion, falling plaster, steam, electricity, gas,
water or rain, which may leak or flow from or into any part of the Premises, or
from the breakage, leakage, obstruction or other defects of the pipes,
sprinklers, wires, appliances, plumbing, air conditioning or lighting fixtures
of the same, whether such damage or injury results from conditions arising upon
the Premises or upon other portions of the Building, or from other sources. 
Landlord shall not be liable for any damages arising from any act or neglect of
any other tenant or occupant of the Building or any of their officers,
employees, agents, representatives, customers and invitees and Tenant hereby
waives any such right it may have against Landlord.  Tenant shall give prompt
notice to Landlord in case of fire or accidents in the Premises or of defects
therein or in the fixtures or equipment.  Any claim, defense, or other right of
Tenant arising in connection with this Lease or with negotiations before this
Lease was signed shall be barred unless Tenant files an action or interposes a
defense based thereon within one hundred eighty (180) days after the date of the
alleged event on which Tenant is basing its claim, defense or right.
(b)            Indemnification.  Subject to Paragraphs 20(j) and 21 below, and
to the fullest extent permitted by law, Tenant shall indemnify, hold Landlord
harmless from and defend Landlord, its agents and employees against any and all
claims, losses, costs, damages, expenses or liabilities, including without
limitation reasonable attorney's fees and costs of defense, for death of or any
injury or damage to any person or property whatsoever, when such death, injury
or damage has been caused in part or in whole by the act, neglect, fault, or
omission of Tenant, its assignees, sublessees, agents, servants, employees or
invitees or which arises from Tenant's use of the Premises or the conduct of
Tenant's business.  Tenant shall further indemnify, hold Landlord harmless from
and defend Landlord, it's agents and employees against and from any and all
claims arising from any breach or default in the performance of any obligation
on Tenant's part to be performed under the terms of this Lease.  This
indemnification provision shall not require payment as a condition precedent to
recovery, and Tenant's defense obligation hereunder shall include the
obligation, upon demand, to defend Landlord against any claim or action of the
type herein specified by counsel reasonably satisfactory to Landlord.  In
addition, if any person not a party to this Lease shall institute any other type
of action against Tenant in which Landlord, involuntarily and without cause,
shall be made a party defendant and which is related to this Lease, Tenant shall
indemnify, hold Landlord harmless from and defend Landlord from all liabilities
by reason thereof.
 
14

--------------------------------------------------------------------------------

(c)            Tenant's Insurance.  Tenant hereby agrees to maintain in full
force and effect at all times during the term of this Lease, at its own expense,
for the protection of Tenant and Landlord, as their interests may appear,
policies of insurance which afford the following coverages:
(i)            Workers' Compensation coverage as required by law, including
United States Longshoremen and Harborworkers Act (if applicable), together with
Employer's Liability coverage with a limit of not less than $1,000,000 per
occurrence.
(ii)            Comprehensive General Liability or Commercial General Liability
Insurance with respect to the Premises and the operations on or on behalf of
Tenant in, on or about the Premises, including but not limited to Blanket
Contractual Liability, Owners Protective, Broad Form Property Damage Liability
Coverage, Personal Injury, Completed Operations, Products Liability (if
applicable), Fire Legal Liability, Host Liquor Liability (or Liquor Liability,
if applicable), protection and indemnity (if applicable) and Owned and Non-Owned
Automobile Coverage in an amount not less than $1,000,000 per occurrence.  The
policy for such insurance shall contain the following provisions:  (A)
severability of interest; (B) cross liability; (C) an endorsement naming
Landlord and any other parties in interest designated by Landlord as an
additional insured; (D) an endorsement stating, in substance, "such insurance as
is afforded by this policy for the benefit of the Landlord and any other
additional insured shall be primary as respects to any liability or claims
arising out of the occupancy of the Premises by the Tenant, or Tenant's
operations and any insurance carried by Landlord, or any other additional
insured shall be non-contributory;" (E) with respect to improvements or
alterations permitted under this Lease, contingent liability and builder's risk
insurance; (F) an endorsement allocating to the Premises the full amount of
liability limits required by this Lease; (G) coverage must be on an "occurrence
basis;" "Claims Made" forms are not acceptable; and (H) an aggregate limit of no
less than $3,000,000 per annum available for occurrences at the Premises, if
such policy has an aggregate limit.
(iii)            Insurance providing protection against "All Risks" of physical
loss, including without limitation insurance against fire, theft, burglary,
structural collapse, sprinkler leakage, earthquake and flood (if required by a
lender holding a security interest in the Building), vandalism and malicious
mischief, in an amount sufficient to cover the full cost of replacement (with no
deductible for depreciation and with the understanding that such amount shall be
adjusted not more frequently than on an annual basis) of all improvements and
betterments to the Premises, all of Tenant's fixtures, furnishings, equipment,
furniture, trade fixtures and other personal property located or used in the
Premises and loss of income or extra expense including losses resulting from an
interruption in or failure of the Intrabuilding Network Cabling.  All policies
of such insurance shall contain no coinsurance or contribution provisions and
shall name Landlord and the lending institution(s), if any, as additional
insureds and/or loss payable in accordance with such lender's or lenders'
requirements.  For the purposes of this subparagraph (iii), the Premises shall
consist of the Rentable Area shown in the floor plan attached hereto as Exhibit
"A-1," and consist of the cubic space spanning from the floor slab to the bottom
surface of the floor slab of the floor immediately above the Premises (the
"upper slab"), without any offsets or deductions for columns and other
structural portions of the Building or vertical penetrations that are included
for the special use of Tenant.  Such cubic space shall include the plenum space
which is bounded by the lower surface of the upper slab and the suspended
ceiling of the Premises.  The proceeds of such insurance, so long as this Lease
remains in effect, shall be used to repair or replace the improvements, trade
fixtures and personal property in the Premises so insured.  Upon any termination
of this Lease pursuant to Paragraph 14(a) above, the proceeds of such insurance
relating to improvements to the Premises shall be the property of Landlord.
(iv)            Loss of income or business interruption insurance providing
protection against any peril included within the classification "All Risk,"
including but not limited to insurance against sprinkler leakage.
The minimum limit of the coverage provided in division (ii) above shall be
adjusted upward only at the expiration of each third (3rd) full calendar year as
follows:  Not less that sixty (60) days prior to the relevant adjustment date,
Landlord shall request such insurance brokerage firm as is then placing
insurance for Landlord (the "Reviewing Broker") to review Tenant's then existing
liability insurance coverage, to review the then use of the Premises and the
claims history with respect thereto and to recommend, in writing, the amount of
coverage to be carried by Tenant pursuant to division (ii).  Such recommendation
shall be based upon the then use of the Premises and the liability claims
history with respect to the Premises and shall be certified by the Reviewing
Broker to be consistent with amounts of coverage generally recommended by such
Reviewing Broker for similar types of tenants or users of property with uses
similar to that of the Premises in the geographical area which includes the
Premises.  If the Reviewing Broker shall recommend an increase(s) in the amount
of coverage then provided by Tenant under division (ii), Tenant shall promptly
increase its coverage to the recommended amount(s).  In no event shall there by
any reduction in the amount of coverage provided by Tenant under division (ii)
below the initial amounts set forth herein, notwithstanding any recommendation
by the Reviewing Broker.  The failure of the Reviewing Broker to require any
additional insurance coverage shall not be deemed to relieve Tenant from any
obligations under this Lease.
(d)            Deductibles.  Tenant may, with the written consent of Landlord,
elect to have reasonable deductibles in connection with the policies of
insurance required to be maintained by Tenant under subparagraph (c)(iii).
(e)            Certificates of Insurance.  Tenant shall deliver to Landlord at
least thirty (30) days prior to the time such insurance is first required to be
carried by Tenant, and thereafter at least thirty (30) days prior to the renewal
date or expiration of each such policy, Certificates of Insurance evidencing the
above coverage with limits not less than those specified above.  Such
Certificates, with the exception of Workers' Compensation, shall add Landlord
and each of its partners, and its and their subsidiaries, affiliates, partners,
officers, directors, agents, employees, lenders and other persons or entities
designated by Landlord and having an insurable interest in the Premises as
additional insureds and shall expressly provide that the interest of same
therein shall not be affected by any breach by Tenant of any policy provision
for which such Certificates evidence coverage.  Neither Landlord nor any other
person or entity named as an additional insured pursuant to this subparagraph
shall have any obligation under such policies, such as payment of premiums,
giving of notices and the like.  Further, all Certificates shall expressly
provide that not less than thirty (30) days prior unqualified written notice
shall be given to Landlord or Landlord's lender in the event of material
alteration to, non-renewal of, or cancellation of the coverages evidenced by
such Certificates.  Notwithstanding the foregoing, Landlord may, at any time,
from time to time, inspect and/or copy and approve any and all insurance
policies required hereunder.
 
15

--------------------------------------------------------------------------------

(f)            Landlord's Insurance.  Landlord shall at all times during the
term of this Lease maintain in effect a policy or policies of (i) "All Risk"
insurance, together with sprinkler leakage and vandalism and malicious mischief
coverage, covering the Building, including Landlord's interest in all tenant
improvements in the Premises, and (ii) Lessor's "Risk Only" Liability
Insurance.  Landlord may also, but shall not be required to, maintain flood and
earthquake insurance with respect to the Building, rental interruption insurance
assuring that the rent under this Lease will be paid to Landlord for a period of
not less than twelve (12) months if the Premises are destroyed or rendered
inaccessible by a risk insured against under the foregoing coverage, and any
other types of insurance that Landlord, in its business judgment, may determine
is necessary or desirable to obtain.  The cost of all such insurance shall be
included in the Operating Expenses to be reimbursed by Tenant to Landlord
pursuant to Paragraph 3.
(g)            Increase in Coverage.  Upon demand, Tenant shall provide
Landlord, at Tenant's expense, with such increased amount of existing insurance,
and such other insurance in such limits, as Landlord may require and such other
hazard insurance as the nature and condition of the Premises may require in the
sole judgment of Landlord to afford Landlord adequate protection for risks of
Tenant to be insured hereunder.
(h)            No Co-Insurance.  If on account of the failure of Tenant to
comply with the provisions of this Paragraph, Landlord or any additional insured
is adjudged a coinsurer by its insurance carrier, then any loss or damage
Landlord or such additional insured shall sustain by reason thereof shall be
borne by Tenant and shall be immediately paid by Tenant upon receipt of a bill
therefor and evidence of such loss.
(i)            Insurance Limits.  Landlord makes no representation that the
limits of liability specified to be carried by Tenant under the terms of this
Lease are adequate to protect Tenant against Tenant's undertakings under this
Lease.  In the event Tenant believes that any such insurance coverage called for
under this Lease is insufficient, Tenant shall provide, at its own expense, such
additional insurance as Tenant deems adequate.  In no event shall the limits of
any coverage maintained by Tenant pursuant to this Paragraph 20 be considered as
limiting Tenant's liability under this Lease.
(j)            Landlord's Negligence.  Nothing contained herein shall operate to
relieve Landlord from any loss, damage, injury, liability, claim, cost or
expense which it is determined by a court of competent jurisdiction was
proximately caused by its willful misconduct or its own sole negligence or the
sole negligence of its agents or employees.
(k)            General Requirements.  All insurance required to be carried by
Tenant hereunder shall be with companies rated A:XI, or better, in the then most
recent edition of Best's Insurance Guide and licensed to provide the relevant
insurance in the State of California.  Such insurance shall be primary insurance
(and not "excess over") as respects Landlord and any other additional insured(s)
designated by Landlord and not contributory with any other available insurance. 
All policies of such insurance shall each contain an unqualified provision that
the insurer will not cancel, deny renewal or materially amend the coverage
provided by such policy without first giving Landlord and any additional
insured(s) thirty (30) days prior written notice.  All policies and certificates
delivered by Tenant pursuant to this Paragraph shall contain liability limits
not less than those set forth herein, shall list the additional insured(s) and
shall specify all endorsements and special coverages required by this
Paragraph.  Any insurance required to be maintained by Tenant may be maintained
by Tenant pursuant to so-called "blanket" policies of insurance so long as (i)
the Premises is specifically identified therein (by rider, endorsement or
otherwise) as included in the coverage provided, (ii) the limits of the policy
are applicable on a "per location" basis to the Premises and (iii) such policies
otherwise comply with the provision of this Lease.  The term "term of this
Lease" shall mean, for the purposes of this Paragraph, the period commencing on
the date Tenant is given access to the Premises for any purpose through the
later of the expiration or termination of the Lease term or the date Tenant
surrenders physical possession of the Premises to Landlord.  With respect to the
Comprehensive General Liability insurance required to be obtained by Tenant
under this Lease, the foregoing general requirements are subject to the specific
requirements set forth in subparagraph (c)(ii), above.
(l)            Landlord's Self Help Right.  In the event that Tenant fails to
procure, maintain and/or pay for at the times and for the durations specified in
this Lease, any insurance required by this Paragraph, or fails to carry
insurance required by any governmental requirement, Landlord may (but without
obligation to do so) at any time or from time to time, and without notice,
procure such insurance and Tenant agrees to pay the sums so paid by Landlord
together with interest thereon at the interest rate set forth in Paragraph 37(a)
below, and any costs or expenses incurred by Landlord in connection therewith,
within ten (10) days following Landlord's written demand to Tenant for such
payment.

21. WAIVER OF SUBROGATION

Landlord and Tenant each hereby waives on behalf of themselves and their
respective insurance carriers any and all rights of recovery against the other,
and against any other tenant or occupant of the Building and against the
officers, employees, agents, representatives, customers and invitees of such
other party and of such other tenant or occupant of the Building for loss of or
damage to such waiving party or its property or the property of others under its
control, to the extent that such loss or damage is insured against under any
policy of insurance required to be carried by such waiving party pursuant to the
provisions of this Lease (or any other policy of insurance carried by such
waiving party in lieu thereof) at the time of such loss or damage.  The
foregoing waiver shall be effective whether or not a waiving party shall
actually obtain and maintain the insurance which such waiving party is required
to obtain and maintain pursuant to this Lease (or any substitute therefor). The
policies of insurance which Landlord and Tenant are required to maintain under
this Lease shall provide that the insurance company shall waive all right of
recovery by way of subrogation against either Landlord or Tenant in connection
with any damage covered by the subject policy.
 
16

--------------------------------------------------------------------------------

22. ATTORNEYS' FEES

In the event of any legal action or proceeding brought by either party against
the other arising out of this Lease or in which this Lease is asserted as a
defense, the prevailing party shall be entitled to recover from the other party
reasonable attorneys' fees incurred in such action in an amount determined by
the court, in addition to its costs incurred in such action, and such amounts
shall be included in any judgment rendered in such action or proceeding.  For
purposes of this provision, in any unlawful detainer or other action or
proceeding instituted by Landlord based upon any default or alleged default of
Tenant hereunder, Landlord shall be deemed the prevailing party if (a) judgment
is entered in favor of Landlord or (b) prior to trial or judgment Tenant shall
pay all or any portion of the rent claimed by Landlord, eliminate the
condition(s), cease the act(s) or otherwise cure the omission(s) claimed by
Landlord to constitute a default by Tenant hereunder.  If Landlord engages an
attorney due to any failure by Tenant to comply with this Lease but no legal
action or proceeding is commenced, Tenant agrees to pay Landlord's reasonable
attorney fees and costs related to such matter.  If Landlord becomes involved in
any litigation or dispute, threatened or actual, by or against anyone not a
party to the Lease, but arising by reason of or related to any act of omission
of Tenant or any of the Tenant Parties, Tenant agrees to pay Landlord's
reasonable attorneys' fees and other costs incurred in connection with the
litigation or dispute regardless of whether a lawsuit is actually filed.

23. WAIVER

No waiver by Landlord of any provision of this Lease or of any breach by Tenant
hereunder shall be deemed to be a waiver of any other provision hereof, or of
any subsequent breach by Tenant of the same or any other provision.  Landlord's
consent to or approval of any act by Tenant requiring Landlord's consent or
approval shall not be deemed to render unnecessary the obtaining of Landlord's
consent to or approval of any subsequent act of Tenant.  Furthermore, any custom
or practice which may develop between the parties in the administration of this
Lease shall not be construed to waive or lessen the right of Landlord to insist
upon the performance by Tenant in strict accordance with all of the terms,
covenants, agreements, conditions, and provisions of this Lease.  No act or
thing done by Landlord or Landlord's agents during the term of this Lease shall
be deemed an acceptance of a surrender of the Premises, unless done in a writing
signed by Landlord.  Tenant's delivery of keys to any employee or agent of
Landlord shall not operate as a termination of this Lease or a surrender of the
Premises unless done pursuant to a written agreement to such effect executed by
Landlord.  The acceptance of any rent by Landlord following a breach of this
Lease by Tenant shall not constitute a waiver by Landlord of such breach (other
than the failure to pay the particular rent so accepted) or any other breach
unless such waiver is expressly stated in a writing signed by Landlord.  The
acceptance of any payment from a debtor in possession, a trustee, a receiver or
any other person acting on behalf of Tenant or Tenant's estate shall not waive
or cure a default under Paragraph 26(A)(vi) or waive the provisions of
Paragraphs 16 or 25.

24. NOTICES

All notices, requests, payments, consents or approvals ("notices") which
Landlord or Tenant may be required, or may desire, to serve on the other shall
be in writing and may be served, by personal service or as an alternative to
personal service, by mailing the same by registered or certified mail, postage
prepaid and return receipt requested, addressed as set forth in Item 13 of the
Basic Lease Provisions, or addressed to such other address or addresses as
either Landlord or Tenant may from time to time designate to the other in the
manner provided for herein.  All notices shall be deemed effective upon
receipt.  If personally delivered, notices shall be deemed received at the time
of delivery.  If any notice is sent by mail, the same shall be deemed delivered
and received on the date of receipt or refusal indicated on the return receipt. 
Any notice provided for herein may also be sent by facsimile transmission or by
any reputable overnight courier so long as written confirmation of delivery of
such notice is obtained by the sender.  In either of these cases, a confirmation
copy of such notice shall be sent by registered or certified mail, return
receipt requested, and such notice shall be deemed to be received one day after
it is sent.

25. INSOLVENCY OR BANKRUPTCY

In no event shall this Lease be assigned or assignable by operation of law and
in no event shall this Lease be an asset of Tenant in any receivership,
bankruptcy, insolvency, or reorganization proceeding.

26. DEFAULTS AND REMEDIES

(a)            The occurrence of any of the following shall constitute a
material default and breach of this Lease by Tenant:
(i)            Any failure by Tenant to pay the rent or to make any other
payment required to be made by Tenant hereunder at the time specified for
payment.  Landlord shall give Tenant three (3) days written notice of any such
default, which notice shall be in lieu of, and not in addition to, any notice
required under Section 1161, et seq., of the California Code of Civil Procedure,
as amended;
 
17

--------------------------------------------------------------------------------

(ii)            The abandonment or vacation of the Premises by Tenant. 
Abandonment is herein defined to include, but is not limited to, any absence by
Tenant from the Premises for five (5) days or longer, without notice from
Landlord being required and regardless of whether Tenant is otherwise in default
under this Lease;
(iii)            Any failure by Tenant to observe and perform any other
provision of this Lease to be observed or performed by Tenant, where such
failure continues for ten (10) days (except where a different period of time is
specified in this Lease) after written notice by Landlord to Tenant; provided,
however, that any such notice shall be in lieu of, and not in addition to, any
notice required under Section 1161, et seq., of the California Code of Civil
Procedure, as amended.  If the nature of such default is such that the same
cannot reasonably be cured within such ten (10) day period, Tenant shall not be
deemed to be in default if Tenant shall within such period commence such cure
and thereafter diligently prosecute the same to completion;
(iv)            Tenant makes or has made or furnishes or has furnished any
warranty, representation or statement to Landlord in connection with this Lease,
or any other agreement to which Tenant and Landlord are parties, which is or was
false or misleading in any material respect when made or furnished;
(v)            Subject to the provisions of Paragraph 16(h) above, any
substantial portion of the assets of Tenant is transferred, or any material
obligation is incurred by Tenant, unless such transfer or obligation is incurred
in the ordinary course of Tenant's business, or in good faith for fair
equivalent consideration, or with Landlord's consent; and/or
(vi)            The making by Tenant of any general assignment for the benefit
of creditors; the filing by or against Tenant of a petition to have Tenant
adjudged a bankrupt or of a petition for reorganization or arrangement under any
law relating to bankruptcy (unless, in the case of a petition filed against
Tenant, the same is dismissed within sixty (60) days); the appointment of a
trustee or receiver to take possession of substantially all of Tenant's assets
located at the Premises or of Tenant's interest in this Lease, where possession
is not restored to Tenant within sixty (60) days; the attachment, execution or
other judicial seizure of substantially all of Tenant's assets located at the
Premises or of Tenant's interest in this Lease, where such seizure is not
discharged within sixty (60) days; or Tenant's convening of a meeting of its
creditors or any class thereof for the purpose of effecting a moratorium upon or
composition of its debts.
(b)            In the event of any such default by Tenant, then in addition to
any other remedies available to Landlord at law or in equity, Landlord shall
have the immediate option to terminate this Lease and all rights of Tenant
hereunder by giving written notice of such intention to terminate.  In the event
that Landlord shall elect to so terminate this Lease then Landlord may recover
from Tenant:
(i)            the worth at the time of award of any unpaid rent which had been
earned at the time of such termination; plus
(ii)            the worth at the time of award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss which Tenant proves reasonably could have
been avoided; plus
(iii)            the worth at the time of award of the amount by which the
unpaid rent for the balance of the term of this Lease after the time of award
exceeds the amount of such rental loss that Tenant proves reasonably could have
been avoided; plus
(iv)            any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom including any amount expended by Landlord to mitigate damages;
plus
(v)            the unamortized value of the Building Standard Work (as described
in Exhibit "B") made to the Premises, calculated by reference to the length of
the term of the Lease that would have remained had the Lease not been
terminated; plus
(vi)            the amount of rent, if any, that is postponed or abated, as well
as the amount of any other rent or operating concession, any lease take over
obligation assumed by Landlord, any lease subsidy paid by Landlord or any other
bonus, lease cancellation payment, inducement or concession for Tenant's
entering into this Lease; and
(vii)            at Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable
California law.
(c)            As used in subparagraphs (b)(i) and (b)(ii) above, the "worth at
the time of award" is computed by allowing interest at the rate determined
pursuant to Paragraph 37 below.  As used in subparagraph (b)(iii) above, the
"worth at the time of award" is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).
(d)            In the event of any default by Tenant, Landlord shall also have
the right, with or without terminating this Lease, to re-enter the Premises and
remove all persons and property from the Premises.  Such property may be removed
and stored in a public warehouse or elsewhere at the cost of and for the account
of Tenant, all in accordance with applicable California law.
 
18

--------------------------------------------------------------------------------

(e)            In the event of the vacation or abandonment of the Premises by
Tenant or in the event that Landlord shall elect to re-enter as provided above
or shall take possession of the Premises pursuant to legal proceedings or
pursuant to any notice provided by law, then if Landlord does not elect to
terminate this Lease as provided in this Paragraph 26, Landlord may from time to
time, without terminating this Lease, either recover all rental as it becomes
due or relet the Premises or any part thereof for such term or terms and at such
rental or rentals and upon such other terms and conditions as Landlord in its
sole discretion may deem advisable, with the right to make alterations and
repairs to the Premises.  Election by Landlord to proceed pursuant to this
subparagraph shall be made upon written notice to Tenant and shall be deemed an
election of the remedy described in California Civil Code Section 1951.4 and,
unless Landlord relets the Premises, Tenant shall have the right to sublet or
assign subject to the prior written consent of Landlord.  Such consent shall not
be unreasonably withheld and shall be subject to all of the terms and provisions
of Paragraph 16.
(f)            In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied:  first, to the
payment of any indebtedness other than rent due hereunder from Tenant to
Landlord; second, to the payment of any cost of such reletting; third, to the
payment of the cost of any alterations and repairs to the Premises; fourth, to
the payment of rent due and unpaid hereunder; and the residue, if any, shall be
held by Landlord and applied in payment of future amounts as the same may become
due and payable hereunder.  Should the rent for such reletting, during any month
for which the payment of rent is required hereunder, be less than the rent
payable during that month by Tenant hereunder, then Tenant shall pay such
deficiency to Landlord immediately upon demand therefor by Landlord.  Such
deficiency shall be calculated and paid monthly.  Tenant shall also pay to
Landlord, as soon as ascertained, any costs and expenses incurred by Landlord in
such reletting or in making such alterations and repairs not covered by the
rentals received from such reletting.
(g)            No re-entry, removal of property or taking possession of the
Premises by Landlord pursuant to this Paragraph 26 shall be construed as an
election to terminate this Lease unless a written notice of such intention be
given to Tenant or unless the termination thereof be decreed by a court of
competent jurisdiction.  Furthermore, neither Landlord's acts of maintenance or
preservation nor its efforts to relet nor the appointment of a receiver to
collect rents shall constitute a termination of Tenant's right to possession
unless a written notice of such intention is provided by Landlord to Tenant. 
Notwithstanding any reletting without termination by Landlord because of any
default by Tenant, Landlord may at any time after such reletting elect to
terminate this Lease for any such default.
(h)            In any action for unlawful detainer commenced by Landlord against
Tenant by reason of any default hereunder, the reasonable rental value of the
Premises for the period of the unlawful detainer shall be the amount of rent
reserved in this Lease for such period, unless Landlord or Tenant shall prove to
the contrary by competent evidence.  The rights and remedies reserved to
Landlord herein, including those not specifically described, shall be cumulative
and, except as otherwise provided by California statutory law in effect at the
time, Landlord may pursue any or all of such rights and remedies, or any other
right available at law or equity, at the same time or otherwise.  Without
limitation, Tenant acknowledges that Tenant's failure to timely comply with the
requirements of Paragraph 18(a) may result in a lender refusing to loan Landlord
funds or a buyer refusing to purchase the Building on favorable terms (or at
all), causing Landlord substantial monetary damages.
(i)            All covenants and agreements to be performed by Tenant under this
Lease shall be performed by Tenant at Tenant's sole cost and expense and without
any abatement of rent.  If Tenant fails to pay any sum of money, other than
rent, required to be paid by it or fails to perform any other act on its part to
be performed, and such failure continues beyond any applicable grace period set
forth in the Paragraph providing for such obligation (or if no grace period is
set forth in such Paragraph, then the applicable grace period pursuant to this
Paragraph 26), then in addition to any other remedies provided herein Landlord
may, but shall not be obligated so to do, without curing such default or waiving
or releasing Tenant from any of its obligations, make any such payment or
perform any such other act on Tenant's part, including the removal of any
offending signs.  Landlord's election to make any such payment or perform any
such act on Tenant's part shall not give rise to any responsibility of Landlord
to continue making the same or similar payments or performing the same or
similar acts.  Tenant shall, within ten (10) days after written demand therefor
by Landlord, reimburse Landlord for all sums so paid by Landlord and all
necessary incidental costs, together with interest thereon at the rate
determined under Paragraph 37, accruing from the date of such payment by
Landlord; and Landlord shall have the same rights and remedies in the event of
failure by Tenant to pay such amounts as Landlord would have in the event of a
default by Tenant in payment of rent.
(j)            Tenant hereby waives, for itself and all persons claiming by and
under Tenant, all rights and privileges which it might have had under any
present or future law, to redeem the Premises or to continue the Lease after
being dispossessed or ejected from the Premises.

27. HOLDOVER

Tenant shall surrender possession of the Premises immediately after the
expiration of the Lease term or termination of the Lease.  If Tenant or anyone
claiming under Tenant holds over after the expiration or earlier termination of
the term hereof without the express written consent of Landlord, Tenant shall
(a) become a tenant at sufferance only at the greater of (i) two hundred percent
(200%) of the Basic Annual Rent and Additional Rent then in effect, or (ii) two
hundred percent (200%) of the then current market rent in the Building (Basic
Annual Rent and Additional Rent) by reference to recent comparable transactions
entered into by Landlord and otherwise upon the terms, covenants and conditions
herein specified, so far as applicable, (b) pay all damages sustained by
Landlord by reason of such holding over and (c) indemnify, defend and hold
Landlord harmless from and against any loss or liability resulting from such
holding over, including, but not limited to, any amounts required to be paid to
any tenant or prospective tenant who was to have occupied the Premises after
said termination or expiration and any related attorneys' fees and brokerage
commissions.  Acceptance by Landlord of rent after such expiration or earlier
termination shall not constitute a consent to a holdover hereunder, but shall
create only a month-to-month tenancy terminable at the end of any calendar month
by not less than ten (10) days written notice given by either party to the other
party.  Further, no payment of money by Tenant to Landlord after the termination
of this Lease by Landlord, or after the giving of any notice of termination to
Tenant by Landlord which Landlord is entitled to give Tenant under this Lease,
shall reinstate, continue or extend the term of this Lease or shall affect any
such notice given to Tenant prior to the payment of such money, it being agreed
that after the service of such notice or the commencement of any suit by
Landlord to obtain possession of the Premises, Landlord may receive and collect
when due any and all payments owed by Tenant under the Lease, and otherwise
exercise its rights and remedies.  The making of any such payments by Tenant
shall not waive such notice, or in any manner affect any pending suit or
judgment obtained.  The foregoing provisions of this Paragraph are in addition
to and do not affect Landlord's right of re-entry or any other rights of
Landlord hereunder or as otherwise provided by law.
 
19

--------------------------------------------------------------------------------

28. CONDITION OF PREMISES

Tenant acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the Premises or the Building or with
respect to the suitability of any part of the Building for the conduct of
Tenant's business.  The taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Building were at such time in
good and sanitary order, condition and repair.  Landlord and its agents shall
not be liable for any latent defect in the Premises or in the Building.  Tenant
shall give prompt notice to Landlord in case of fire or accidents in the
Premises or in the Building, or of defects therein or in the fixtures and
equipment.

29. QUIET POSSESSION

Upon Tenant's paying the rent hereunder and observing and performing all of the
covenants, conditions and provisions on Tenant's part to be observed and
performed hereunder, Tenant shall have quiet possession of the Premises for the
entire term hereof, subject to all the provisions of this Lease.

30. TENANT'S SIGNS

(a)            Tenant may, at its sole cost and expense, place its signs
displaying its logo and graphics on the entrance doors to the Premises and in
hallways or elevator lobbies on floors wholly leased by Tenant. On partial
floors leased by Tenant, Tenant, at Landlord's initial cost and thereafter at
Tenant's sole cost and expense, may place Landlord's standard sign on entrance
doors to the Premises which will conform to Landlord's graphics program for the
Building.
(b)            Landlord at its own cost and expense shall place a directory
board in the Building lobby.  Landlord shall cause Tenant's name to be affixed
thereto, at Landlord's initial cost and thereafter at Tenant's cost. Tenant may
utilize one line per one thousand square feet of Rentable Area of the Premises.
(c)            Unless specifically set forth to the contrary in an addendum to
this Lease, Tenant shall not place any sign on the exterior of the Building, or
within the Building if such sign may be seen from outside of the Building or on
any Building sign monument or other device constructed for the placement of
tenant signs.
(d)            All Tenant signs installed by Landlord or Tenant shall comply
with all applicable requirements of all governmental authorities having
jurisdiction and shall be installed in a good and workmanlike manner.  Such
signs shall be maintained and kept in good repair at Tenant's sole cost and
expense.

31. CONFLICT OF LAWS

This Lease shall be governed by and construed pursuant to the laws of the State
of California, and the venue of any action or proceeding under this Lease shall
be Orange County, California.

32. COMMON FACILITIES

Tenant shall have the non-exclusive right, in common with Landlord and other
tenants and occupants of the Building and their employees, agents and business
visitors, to the use of all common facilities which constitute a part of the
Building, subject to such reasonable rules and regulations relating to such use
as Landlord may from time to time establish.  Common facilities located within
the Building include any building lobby, elevators, rest rooms, stairways and
stairwells, elevator lobbies and all common entrances, corridors, passageways
and serviceways which are not located within the Premises of Tenant or the
premises of another tenant of the Building.  Common facilities located outside
of the Building include landscaping, hardscaping and any fountains adjacent to
the Building, a parking structure (the "Building Parking Structure"), all
sidewalks, driveways, vehicle and pedestrian entrances and accessways, loading
docks, truck tunnels, truck parking and truck turn-around areas, vehicle and
pedestrian ramps serving the Building and any pedestrian walkway connecting the
Building and the Building Parking Structure.  Landlord may make changes at any
time and from time to time to the common facilities, without any liability to
Tenant, and no such change shall entitle Tenant to any abatement of rent. 
Landlord shall at all times have the sole and exclusive control of the common
facilities.  To the extent that any common facilities located outside of the
Building are maintained jointly or for the common benefit of Landlord and the
owners of adjacent structures, (i) Tenant's non-exclusive right of use of such
common facilities shall be in common with Landlord, other tenants and occupants
of and visitors to the Building and the owners, tenants, occupants of and
visitors to such other structures and (ii) Operating Expenses for purposes of
Paragraph 3 shall include only that portion of the operating expenses of such
common facilities as are allocated to the Building from time to time by
agreement among Landlord and the owners of such other structures. During the
term and subject to availability, Tenant's principals and employees shall be
entitled to purchase contracts for reserved and random select parking at the
prevailing price offered by the operator of the Building Parking Structure which
such prices are currently $175/month for a reserved space contract and $90/month
for a random select parking contract. Parking privileges shall be subject to
compliance with all rules and regulations applicable thereto as designated by
Landlord or the operator of the Parking Structure.
 
20

--------------------------------------------------------------------------------

Tenant shall keep all common facilities free and clear of any obstructions
created or permitted by Tenant or resulting from Tenant's operations and shall
not conduct an assembly on the common facilities without Landlord's prior
consent.  Nothing herein shall affect the right of Landlord at any time to
remove any persons not authorized to use the common facilities or to prevent the
use of such facilities by unauthorized persons.  Landlord reserves the right,
from time to time, to (A) make alterations in or additions to the common
facilities, including without limitation, constructing new structures or
changing the location, size, shape and/or number of the driveways, entrances,
parking spaces, parking areas, loading and unloading areas, landscape areas and
walkways, (B) close temporarily any of the common facilities of the Building for
maintenance purposes as long as reasonable access to the Premises remains
available, (C) designate property to be included in or eliminate property from
the common facilities of the Building, and (D) use the common facilities of the
Building while engaged in making alterations in or additions or repairs to the
Building.

33. SUCCESSORS AND ASSIGNS

Except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.

34. BROKERS

Tenant warrants that it has had no dealings with any real estate broker or agent
in connection with the negotiation of this Lease, excepting only the broker(s)
named in Item 10 of the Basic Lease Provisions, if any, and that it knows of no
other real estate broker or agent who is or might be entitled to a commission in
connection with this Lease.  Landlord covenants and agrees to pay all real
estate commissions due in connection with this Lease to such named broker(s),
but only at such time(s) and in such amount(s) as are agreed in writing between
Landlord and such broker.  Tenant agrees to pay and hold Landlord harmless from
and defend Landlord against any cost, expense or liability for any compensation
claimed by any broker, finder or agent employed or claiming to have been
employed by Tenant in connection with this Lease or with the negotiation of this
Lease.  Landlord and Tenant acknowledge that payment shall not be a condition
precedent to recovery upon the foregoing indemnification provision.

35. NAME

Tenant shall not, without the written consent of Landlord, use the name,
insignia or logotype of the Building for any purpose other than as the address
of the business to be conducted by Tenant in the Premises, and in no event shall
Tenant acquire any rights in or to such name, insignia and/or logotype. 
Furthermore, Tenant shall not use any picture of the Building in its
advertising, stationery or in any other manner.  Tenant shall, when referring to
the Building, refer to the Building by the name or address assigned thereto,
from time to time, by Landlord.  References to the Building and its location
shall not be made by Tenant in any other manner.  Landlord expressly reserves
the right, in its sole and absolute discretion, at any time to change the name,
insignia, logotype or street address of the Building without in any manner being
liable to Tenant.

36. EXAMINATION  OF LEASE

Submission of this instrument for examination, negotiation or signature by
Tenant does not constitute an offer to lease or a reservation of the Premises
for Tenant or an option for Tenant to lease the Premises, and it is not
effective as a Lease or otherwise until at least one counterpart, duly executed
by authorized persons of Landlord and Tenant, has been delivered to each party
thereto.  Without limiting the generality of the foregoing, Tenant acknowledges
that this Lease and any material amendments hereto are subject to the approval
of Landlord's lender with respect to the Building.  Promptly upon execution of
this Lease by Tenant, Landlord shall submit the same to its lender for
approval.  Delivery by Landlord to Tenant of a copy of this Lease or of any
amendment hereto fully executed by Landlord and Tenant shall constitute notice
to Tenant that Landlord has obtained the approval of its lender with respect to
this Lease or such amendment.

37. INTEREST ON TENANT'S OBLIGATIONS; LATE CHARGE

(a)            Any amount due from Tenant to Landlord which is not paid when due
shall bear interest at the maximum rate per annum which Landlord is permitted by
law to charge, from the date such payment is due until paid, but the payment of
such interest shall not excuse or cure any default by Tenant under this Lease. 
Such rate shall remain in effect after the occurrence of any breach or default
hereunder by Tenant to and until payment of the entire amount due.
(b)            In the event Tenant is more than ten (10) days late in paying any
installment of rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of rent,
provided that in no event shall the amount of such late charge be less than One
Hundred Dollars ($100.00).  The parties agree that it would be impractical or
extremely difficult to fix Landlord's actual damages due to a late payment by
Tenant and that the amount of such late charge represents a reasonable estimate
of the cost and expense that would be incurred by Landlord in processing each
delinquent payment of rent by Tenant and that such late charge shall be paid to
Landlord as liquidated damages for each delinquent payment pursuant to
California Civil Code Section 1671.  The parties further agree that the payment
of late charges and the payment of interest provided for in subparagraph (a)
above are distinct and separate from one another in that the payment of interest
is to compensate Landlord for the use of Landlord's money by Tenant, while the
payment of a late charge is to compensate Landlord for the additional
administrative expense incurred by Landlord in handling and processing
delinquent payments.  It is understood that the payment of any late charge by
Tenant and the acceptance thereof by Landlord shall not be deemed a waiver by
Landlord of its rights regarding any default by Tenant under this Lease.
 
21

--------------------------------------------------------------------------------

(c)            After the second late payment in any calendar year, in addition
to all of its other remedies, Landlord shall have the option to require that (i)
beginning with the first payment of rent next due, rent shall no longer be paid
in monthly installments but shall be payable quarterly, three (3) months in
advance and/or (ii) to require the payment of a security deposit equal to three
(3) months rent (Basic Annual Rent and Additional Rent).
(d)            Should Tenant deliver to Landlord, at any time during the term,
two (2) or more insufficient checks, Landlord may require that all monies then
and thereafter due from Tenant be paid to Landlord by cashier's check.

38. TIME

Time is of the essence of this Lease with respect to the performance of every
provision of this Lease in which time of performance is a factor.

39. DEFINED TERMS AND MARGINAL  HEADINGS

The words "Landlord" and "Tenant" as used herein shall each include the plural
as well as the singular and, when applicable, shall refer to actions taken by
their respective representatives.  If more than one person is named as Tenant
the obligations of such persons are joint and several.  The headings to the
Paragraphs of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretations of any part hereof.

40. PRIOR AGREEMENTS;  SEPARABILITY

This Lease and the exhibits and any addenda hereto contain all of the agreements
of the parties hereto with respect to any matter covered or mentioned in this
Lease, and no prior agreement, understanding or representation pertaining to any
such matter shall be effective for any purpose.  No provision of this Lease may
be amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest, and consented to in writing
by any lender designated by Landlord holding a secured interest in the
Building.  No verbal agreement or implied covenant shall be held to vary the
terms hereof, any statute, law or custom to the contrary notwithstanding.  No
employee or agent of Landlord shall have authority, by letter, memorandum or
other written communication, to amend, vary or delete any provision of this
Lease or any exhibit hereto, unless such written instrument bears the signature
of Landlord.  If any term or provision of this Lease the deletion of which would
not adversely affect the receipt of any material benefit by either party
hereunder shall be held invalid, illegal or unenforceable to any extent, the
remainder of this Lease shall not be affected thereby and each term and
provision of this Lease shall be valid and enforceable to the fullest extent
permitted by law.

41. TRAFFIC AND ENERGY MANAGEMENT

(a)            Tenant and its employees shall comply with South Coast Air
Quality Management District Rule 2202 (formerly known as Regulation 15) and any
other environmental regulation and/or program now or hereafter applicable to the
Building.  Landlord and Tenant agree to cooperate and use their best efforts to
participate in governmentally mandated and voluntary traffic management programs
generally applicable to businesses located in Costa Mesa, California or to the
Building and, initially, shall encourage and support van and car pooling by
office workers and service employees and shall encourage and support staggered
and flexible working hours for employees to the fullest extent permitted by the
requirements of Tenant's business.  Neither this Paragraph nor any other
provision in this Lease, however, is intended to or shall create any rights or
benefits in any other person, firm, company, governmental entity or the public.
(b)            Landlord and Tenant agree to cooperate and use their best efforts
to comply with any and all guidelines or controls imposed upon either Landlord
or Tenant by federal or state governmental organizations or by any energy
conservation association to which Landlord is a party concerning energy
management.
(c)            All costs, fees and assessments and other charges paid by
Landlord to any governmental authority or voluntary association in connection
with any program of the types described in this Paragraph, and all costs and
fees paid by Landlord to any governmental authority, voluntary association or
third party pursuant to or to implement any such program, shall be included in
Operating Expenses for the purpose of Paragraph 3, whether or not specifically
listed in such Paragraph.  Any breach by Tenant of any of its covenants in this
Paragraph 41 may result in penalties or fees being assessed against Landlord or
the Building.  These penalties or fees shall not be part of Operating Expenses
but instead shall be payable by Tenant on demand of Landlord.

42. CORPORATE/PARTNERSHIP/TRUST AUTHORITY

Each individual executing this Lease on behalf of Landlord and Tenant represents
and warrants that the execution and delivery of this Lease on behalf of the
party for whom such person is executing is duly authorized, that he or she is
authorized to execute and deliver this Lease and that this Lease is binding upon
such party in accordance with its terms.  If Tenant is a corporation, Tenant
shall, within ten (10) days after execution of this Lease, deliver to Landlord a
certified copy of a resolution of the Board of Directors of Tenant or any
executive committee thereof authorizing or ratifying the execution of this
Lease.  Failure of Tenant to provide such resolution shall not, however, relieve
Tenant of its obligations pursuant to this Lease.  If Tenant is a partnership or
trust, Tenant shall deliver those certificates or written assurances from the
partnership or trust as Landlord may reasonably request.
 
22

--------------------------------------------------------------------------------

43. NO LIGHT, AIR OR VIEW EASEMENT

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands adjacent to the Building shall in no way affect this Lease,
abate any payment owed by Tenant under the Lease, or otherwise impose any
liability on Landlord.

44. NON-DISCLOSURE OF LEASE TERMS

Landlord and Tenant agree that the terms of this Lease are confidential and
constitute proprietary information of the parties hereto.  Disclosure of the
terms hereof could adversely affect the ability of Landlord to negotiate with
other tenants.  Each of the parties hereto agrees that such party, and its
respective partners, officers, directors, employees, agents, real estate brokers
and sales persons and attorneys, shall not disclose the terms and conditions of
this Lease to any other person without the prior written consent of the other
party hereto except pursuant to an order of a court of competent jurisdiction. 
The foregoing notwithstanding, Landlord may disclose the terms hereof to any
lender now or hereafter having a lien on Landlord's interest in the Building or
any portion thereof, and either party may disclose the terms hereof to its
respective independent accountants who review its respective financial
statements or prepare its respective tax returns, to any prospective transferee
of all or any portions of their respective interests hereunder (including a
prospective sublessee or assignee of Tenant), to any lender or prospective
lender to such party, to any governmental entity, agency or person to whom
disclosure is required by applicable law, regulation or duty of diligent inquiry
and in connection with any action brought to enforce the terms of this Lease, on
account of the breach or alleged breach hereof or to seek a judicial
determination of the rights or obligations of the parties hereunder.

45. FORCE MAJEURE

Any covenants, conditions, provisions or agreements on the part of Landlord to
perform any act or thing for the benefit of Tenant shall not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of a strike,
lockout, laws, rules, orders, ordinances, directions, regulations or
requirements of any federal, state, county or municipal authority, labor trouble
or any other cause whatsoever beyond Landlord's control, nor shall Tenant's rent
be abated by reason of such inability on the part of Landlord.  Whenever under
the provisions of this Lease, Landlord is required or agrees to take certain
actions, Landlord's obligation shall be deemed fulfilled if Landlord causes such
action to be taken by any other person.

46. MISCELLANEOUS

(a)            At the expiration or earlier termination of this Lease, Tenant
shall execute, acknowledge and deliver to Landlord, within five (5) days after
written demand from Landlord to Tenant, any quitclaim deed or other document
which may be reasonably requested by any reputable title insurance company to
remove this Lease as a matter affecting title to the Premises on a preliminary
title report or title policy issued with respect to the Building.
(b)            Tenant acknowledges that the exterior demising walls of the
Premises and the area between the finished ceiling of the Premises and the slab
of the Building floor thereabove have not been leased to Tenant and the use
thereof together with the right to install, maintain, use, repair and replace
pipes, ducts, conduits and wires leading through, under or above the Premises in
locations which will not materially interfere with Tenant's use of the Premises
are hereby reserved by Landlord.
(c)            All amounts payable hereunder shall be paid in lawful money of
the United States which shall be legal tender at the time of payment.  When no
other time is stated herein for payment, payment of any amount due from Tenant
to Landlord hereunder shall be made within ten (10) days after Tenant's receipt
of Landlord's invoice or statement therefor.
(d)            Tenant shall, upon written request by Landlord, amend this Lease
in any manner reasonably requested by any actual or prospective ground lessor of
or lender to Landlord, provided that any such amendment shall not materially
impair any rights or remedies of Tenant hereunder.
(e)            LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT HAS HAD THE ADVICE
OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO TRIAL BY JURY UNDER THE
CONSTITUTIONS OF THE UNITED STATES AND THE STATE OF CALIFORNIA.  EACH PARTY
EXPRESSLY AND KNOWINGLY WAIVES AND RELEASES ALL SUCH RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER
ON ANY MATTERS ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT'S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE.
______________                                                                                                  _____________
Landlord's
Initials                                                                                    Tenant's
Initials


(f)            This Lease may be executed in several counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
(g)            This Lease shall be strictly construed neither against Landlord
nor Tenant.
 
23

--------------------------------------------------------------------------------

(h)            Neither this Lease nor any memorandum hereof shall be recorded by
either Landlord or Tenant.
(i)            The obligations of the indemnifying party under each and every
indemnification and hold harmless provision in this Lease shall survive the
expiration or earlier termination of this Lease to and until the last to occur
of (i) the last date permitted by law for the bringing of any claim or action
with respect to which indemnification may be claimed by the indemnified party
against the indemnifying party under such provisions or (ii) the date on which
any claim or action for which indemnification may be claimed under such
provision is fully and finally resolved and, if applicable, any compromise
thereof or judgment or award thereon is paid in full by the indemnifying party
and the indemnified party is reimbursed by the indemnifying party for any
amounts paid by the indemnified party in compromise thereof or upon a judgment
or award thereon and in defense of such action or claim, including reasonable
attorneys' fees incurred.
(j)            In no event shall the review, approval, inspection or examination
by Landlord of any item to be reviewed, approved, inspected or examined by
Landlord under the terms of this Lease be deemed to be an approval of, or
representation or warranty as to, the adequacy, accuracy, sufficiency or
soundness of any such item or the quality or suitability of such item for its
intended use.  Any such review, approval, inspection or examination by Landlord
shall be for the sole purpose of protecting Landlord's interests in the Building
under this Lease, and no third parties shall have any rights pursuant thereto.
(k)            The obligations of Landlord herein are intended to be binding
only on the property of the entity acting as Landlord and shall not be
personally binding, nor shall any resort be had to the private properties of the
general partners thereof or any employee or agent of Landlord.  Subject to the
provisions of Paragraph 18 to the contrary, any lien obtained to enforce any
judgment obtained by Tenant against Landlord and any levy of execution thereon
shall be subject and subordinate to any lien, mortgage or deed of trust to which
Paragraph 18 applies or may apply.

47. GUARANTY – Intentionally Omitted

48. ADDENDA

The provisions in this Paragraph 48 shall supersede and override any other
provision in this Lease to the extent the same are inconsistent.
48.1 - Access
Tenant shall have controlled access to the Building pursuant to the terms of
this Lease, twenty-four (24) hours per day, seven (7) days per week, every day
of the year.  The foregoing shall not extend to temporary interruptions of such
access as required for maintenance or repair, as the result of reconstruction or
restoration following a casualty or condemnation or resulting from force majeure
causes.
48.2            Civil Code Section 1938 Disclosure


Pursuant to Section 1938 of the Civil Code of California, Landlord hereby
discloses to Tenant that the Building has not been inspected by a Certified
Access Specialist.
 
 
 
24

--------------------------------------------------------------------------------






EXHIBIT "A 1"
FLOOR PLAN(S) OF PREMISES
 
[image00004.jpg]

 
 
 
 
 
 
 
 
 
 
Exhibit A-1

--------------------------------------------------------------------------------

 


EXHIBIT "A 2"
PLOT PLAN OF BUILDING
 

[image00005.jpg]
 
 
 
Exhibit A-2

--------------------------------------------------------------------------------


 
EXHIBIT "A 3"
RENTABLE AREA
The term "Rentable Area" as used in the lease to which this exhibit is attached
(the "Lease") shall mean:
(a)            As to each floor of the Building on which the entire space
rentable to tenants is or will be leased to one tenant (hereinafter referred to
as a "Single Tenant Floor"), Rentable Area attributable to such lease shall be
the total of (i) the entire area bounded by the inside surface of the four
exterior glass walls (or the inside surface of the permanent external wall(s)
where there is no glass) on such floor, including, all areas used for elevator
lobbies, corridors, special stairways, or elevators, rest rooms, mechanical
rooms, electrical rooms and telephone closets, without deduction for columns and
other structural portions of the Building or vertical penetrations that are
included for the special use of the tenant of such floor, (ii) a pro rata
portion of any Building lobby and (iii) any covered or enclosed common
facilities which constitute a part of the Building and which are maintained by
Landlord for the common benefit of all tenants of the Building and the area
occupied by any mechanical, heating, ventilating and air conditioning equipment
which serves the Building but which is located outside thereof which bears the
same proportion to the total area of such common facilities as the Rentable Area
of such Single Tenant Floor bears to the Rentable Area of the Building
(excluding such common facilities), but excluding one half of the area contained
within the exterior walls of the Building stairs, and excluding fire towers,
vertical ducts, elevator shafts, flues, vents, stacks and pipe shafts.
(b)            As to each floor of the Building on which space is or will be
leased to more than one tenant, Rentable Area attributable to each such lease
shall be the total of (i) the entire area included within the premises covered
by such lease, being the area bounded by the inside surface of any exterior
glass walls (or the inside surface of the permanent exterior wall(s) where there
is no glass) of the Building bounding such premises, the exterior of all walls
separating such premises from any public corridors or other public areas on such
floor, and the centerline of all walls separating such premises from other areas
leased or to be leased to other tenants on such floor, (ii) a pro rata portion
of the area covered by the elevator lobbies, corridors, rest rooms, mechanical
rooms, electrical rooms and telephone closets situated on such floor, (iii) a
pro rata portion of the Building lobby, and (iv) that portion of the covered or
enclosed common facilities which constitute a part of the Building and which are
maintained by Landlord for the common benefit of all tenants of the Building and
the area occupied by any mechanical, heating, ventilating and air conditioning
equipment which serves the Building but which is located outside thereof which
bears the same proportion to the total area of such common facilities as the
Rentable Area of such premises bears to the Rentable Area of the Building
(excluding such common facilities), but excluding one half of the area contained
within the exterior walls of the Building stairs, and excluding fire towers,
vertical ducts, elevator shafts, flues, vents, stacks and pipe shafts.
(c)            For the purposes of paragraphs (a) and (b) above, there shall be
included in the covered or enclosed common facilities which constitute a part of
the Building the central heating, ventilating and air conditioning plant which
services the Building and any areas which would have been included in the
Rentable Area of any floor of the Building if any architectural recesses on such
floor had not been designed and, in lieu thereof, the exterior walls of the
Building had been extended to the exterior walls of adjacent floors which have
no recesses.
(d)            The Rentable Area of the Building shall be deemed to be 462,191
square feet for purposes of the Lease.  The Rentable Area contained within the
Premises let pursuant to the Lease initially shall be the number of square feet
set forth in Item 2 of the Basic Lease Provisions.
Exhibit A-3

--------------------------------------------------------------------------------

 


EXHIBIT "B"
Intentionally Omitted
 
 
 
 

 
Exhibit B-1

--------------------------------------------------------------------------------





EXHIBIT "C"
RULES AND REGULATIONS
1.            The sidewalks, entrances, lobby, passages, courts, elevators,
vestibules, stairways, corridors and halls of the Building shall not be
obstructed or used for any purpose other than ingress and egress.  The halls,
passages, entrances, lobby, elevators, stairways, balconies and roof are not for
the use of the general public, and Landlord shall in all cases retain the right
to control and prevent access thereto by all persons whose presence, in the
judgment of Landlord, shall be prejudicial to the safety, character, reputation
and interests of the Building and its tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom Tenant
normally deals only for the purpose of conducting its business on the Premises
(such as clients, customers, office suppliers and equipment vendors, and the
like) unless such persons are engaged in illegal activities in the Building. 
Neither Tenant nor any employee of Tenant shall go upon the roof of the Building
without the prior written consent of Landlord.
2.            No awnings or other projections shall be attached to the outside
walls of the Building.  No curtains, blinds, shades or screens shall be attached
to or hung in, or used in connection with, any window or door of the Premises
other than Landlord's standard blinds.  All electric ceiling fixtures hung in
offices or spaces along the perimeter of the Building must be fluorescent, of a
quality, type, design and bulb color approved by Landlord.  Neither the interior
nor the exterior of any windows shall be coated or otherwise sunscreened without
the written consent of Landlord.  No hanging planters, television sets or other
objects shall be attached to or suspended from the ceiling by any tenant without
the prior written consent of Landlord.
3.            Except as provided in Paragraph 30 of the Lease, no sign,
advertisement, notice or handbill shall be exhibited, distributed, painted or
affixed by Tenant on, about or from any part of the Premises or the Building
without the prior written consent of Landlord.  If Landlord shall have given
such consent at the time, whether before or after the execution of the Lease,
such consent shall in no way operate as a waiver or release of any of the
provisions hereof or of the Lease, and shall be deemed to relate only to the
particular sign, advertisement or notice so consented to by Landlord and shall
not be construed as dispensing with the necessity of obtaining the specific
written consent of Landlord with respect to each and every such sign,
advertisement or notice other than the particular sign, advertisement or notice,
as the case may be, so consented to Landlord.  In the event of the violation of
the foregoing by Tenant, Landlord may remove or stop same without any liability,
and may charge the expense incurred in such removal or stoppage to Tenant. 
Interior signs on doors and directory tablets shall be inscribed, painted or
affixed for Tenant by Landlord at Tenant's expense, and shall be of a size,
color, material and style acceptable to Landlord.  The directory tablet will be
provided exclusively for the display of the names and locations of tenants only
and Landlord reserves the right to exclude any other names therefrom.  Nothing
may be placed on the exterior of corridor walls or corridor doors other than
Landlord's standard lettering.
4.            The windows and doors that reflect or admit light and air into
halls, passageways or other public places in the Building shall not be covered
or obstructed by Tenant, nor shall any bottles, parcels or other articles be
placed on the windowsills.  Tenant shall see that the windows, transoms and
doors of the Premises are closed and securely locked before leaving the Building
and must observe strict care not to leave windows open when it rains.  Tenant
shall exercise extraordinary care and caution that all water faucets or water
apparatus are entirely shut off before Tenant or Tenant's employees leave the
Building, and that all electricity, gas or air shall likewise be carefully shut
off, so as to prevent waste or damage.  Tenant shall cooperate with Landlord in
obtaining maximum effectiveness of the cooling system by closing blinds when the
sun's rays fall directly on the windows of the Premises.  Tenant shall not
tamper with or change the setting of any thermostats or temperature control
valves installed by Landlord.  All lights in Tenant's premises shall be turned
off at night and on weekends and holidays when such premises are not in use.
5.            The toilet rooms, water and wash closets and other plumbing
fixtures shall not be used for any purpose other than those for which they were
constructed, and no sweepings, rubbish, rags, or other substances shall be
thrown therein.  All damages resulting from any misuse of the fixtures shall be
borne by the tenant who, or whose subtenants, assignees or any of whose
servants, employees, agents, visitors or licensees shall have caused the same.
6.            Tenant shall not mark, paint, drill into, or in any way deface any
part of the Premises or the Building.  No boring, cutting or stringing of wires
or laying of linoleum or other similar floor coverings or painting or wood
staining of fixtures or equipment shall be permitted, except with the prior
written consent of Landlord and only as Landlord may direct.  The location of
telephone boxes, call boxes and other equipment affixed to any premises shall be
subject to Landlord's approval.
7.            No bicycles, vehicles, birds or animals of any kind, other than
those assisting handicapped persons, shall be brought into or kept in or about
the Premises, and no cooking shall be done or permitted by Tenant in the
Premises, except that the preparation of coffee, tea, hot chocolate and similar
items for Tenant and its employees shall be permitted provided power shall not
exceed that amount which can be provided by a 30 amp circuit.  Tenant shall not
cause or permit any unusual or objectionable odors to be produced or permeate
from its Premises.
8.            The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the permitted
use of the Premises.  Tenant shall not occupy or permit any portion of the
Premises to be occupied as an office for a public stenographer or typist, or for
the manufacture or sale of liquor, narcotics, or tobacco (including a cigarette
vending machine for use by Tenant's employees) in any form, or as a medical
office, or as a barber or manicure shop, or as an employment bureau without the
express prior written consent of Landlord.  Tenant shall not engage or pay any
employees on the Premises except those actually working for Tenant on the
Premises nor advertise for laborers giving an address at the Premises.  The
Premises shall not be used for lodging or sleeping or for any immoral or illegal
purposes.
 
Exhibit C-1

--------------------------------------------------------------------------------

9.            Tenant shall not make, or permit to be made any unseemly or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, unusual noise, or in any other way. 
Tenant shall not throw anything out of doors, windows or skylights or down the
passageways.
10.            No Tenant, or subtenant or assignee of Tenant, if any, nor any of
their servants, employees, agents, visitors or licensees shall at any time bring
or keep upon any premises any inflammable, combustible or explosive fluid,
chemical or substance.
11.            No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by Tenant, nor shall any changes be made in existing
locks or the mechanisms thereof.  Tenant must, upon the termination of its
tenancy, restore to Landlord all keys to stores, offices, and toilet rooms,
either furnished to or otherwise procured by Tenant, and in the event of the
loss of keys so furnished, Tenant shall pay to Landlord the cost of replacing
the same or of changing the lock or locks opened by any lost key if Landlord
shall deem it necessary to make such changes.
12.            All removals, and the carrying in or out of any safes, freight,
furniture, and bulky matter of any description must take place during the hours
which Landlord shall determine from time to time, and shall not be done without
the express written consent of Landlord.  The moving of safes and other fixtures
and bulky matter of any kind must be done upon previous notice to the manager of
the Building and under such person's supervision, and the persons employed by
Tenant for such work must be acceptable to Landlord.  Landlord reserves the
right to inspect all safes, freight and other bulky articles to be brought into
the Building and to exclude from the Building all safes, freight and other bulky
articles which violated any of these Rules and Regulations or the Lease. 
Landlord reserves the right to prescribe the weight and position of all safes,
which must be placed upon supports approved by Landlord to distribute the
weight.  No tenant shall place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law. 
Tenant shall be responsible for all damages occasioned by its movement into or
out of the Building of any item described in this paragraph.  All safes, freight
and other bulky articles shall be taken into and removed from the Premises
solely on the freight elevator of the Building and the freight loading and
unloading areas adjacent thereto.
13.            Tenant shall not purchase spring water, ice, towels, janitorial
or maintenance or other like services from any person or persons not approved by
Landlord and only at hours and under regulations fixed by Landlord.
14.            Landlord shall have the right to prohibit any advertising by
Tenant which, in Landlord's opinion, tends to impair the reputation of the
Building or the desirability of the Building as an office location.  Upon
written notice from Landlord, Tenant shall refrain from or discontinue such
advertising.
15.            Landlord reserves the right to exclude from the Building from
6:00 p.m. to 8:00 a.m. on weekdays, after 12:00 noon on Saturdays and at all
hours on Sunday and legal holidays all persons who are not known to the Building
personnel and who do not present a pass to the Building approved by Landlord. 
Landlord will furnish passes to persons for whom Tenant requests the same in
writing.  Tenant shall be responsible for all persons for whom it requests
passes and shall be liable to Landlord for all acts of such persons.  Landlord
shall in no case be liable for damages for any error with regard to the
admission to or exclusion from the Building of any person.  In case of an
invasion, mob riot, public excitement or other circumstances rendering such
action advisable in Landlord's opinion, Landlord reserves the right without any
abatement of rent to require all persons to vacate the Building and to prevent
access to the Building during the continuance of the same for the safety of
Tenant and the protection of the Building and the property in the Building, and
no such action by Landlord shall entitle Tenant to any abatement of rent. 
Tenant shall observe all security regulations issued by Landlord and shall
comply with all instructions and/or directions of Building personnel.
16.            Any persons employed by any tenant to do janitorial work shall,
while in the Building and outside of the Premises, be subject to and under the
control and direction of the manager of the Building (but not as an agent or
servant of such manager or of Landlord), and such tenant shall be responsible
for all acts of such persons.
17.            All doors opening onto public corridors shall be kept closed,
except when in use for ingress and egress.  Tenant shall not prop open or block
open entrance doors to the Building, service doors to the Building or elevator
doors.
18.            The requirements of tenants will be attended to only upon
application to the Office of the Building.  Employees of Landlord shall not
perform any work outside of their regular duties except under special
instructions from Landlord.
19.            Canvassing, soliciting, peddling and vending in the Building are
prohibited and Tenant shall report any such activity to Landlord and otherwise
cooperate to prevent the same.  It is understood and agreed that Landlord may
prohibit access to the Building by any solicitors, peddlers or vendors,
including without limitation, food vendors at Landlord's discretion.  Landlord
reserves the right unto itself to license Building access to any such
solicitors, peddlers and vendors.
20.            All office equipment of any electrical or mechanical nature shall
be placed by Tenant in the Premises in settings approved by Landlord to absorb
or prevent any vibration, noise and annoyance.
 
Exhibit C-2

--------------------------------------------------------------------------------

21.            No air conditioning unit or other similar apparatus shall be
installed or used by Tenant without the written consent of Landlord.
22.            There shall not be used in any space, or in the elevators and
public halls of the Building, either by Tenant or others, any hand trucks except
those equipped with rubber tires and rubber side guards.
23.            No vending machine or machines of any description shall be
installed, maintained or operated upon the Premises without the prior written
consent of Landlord.
24.            The scheduling of any tenant move-ins shall be subject to the
reasonable discretion of Landlord.
25.            If Tenant desires telephone or telegraph connections, Landlord
will direct electricians as to where and how the wires are to be introduced.  No
boring or cutting for wires or otherwise shall be made without directions from
Landlord.
26.            The term "personal goods or services vendors" as used herein
means persons who periodically enter the Building for the purpose of selling
goods or services to Tenant, other than goods or services which are used by
Tenant only for the purpose of conducting its business on the Premises. 
"Personal goods or services" include, but are not limited to, drinking water and
other beverages, food, barbering services and shoeshining services.  Landlord
reserves the right to prohibit personal goods and services vendors from access
to the Building except upon such reasonable terms and conditions, including but
not limited to the payment of a reasonable fee and provision for insurance
coverage, as are related to the safety, care and cleanliness of the Building,
the preservation of good order therein, and the relief of any financial or other
burden on Landlord occasioned by the presence of such vendors or the sale by
them of personal goods or services to Tenant or its employees.  If necessary for
the accomplishment of these purposes, Landlord may exclude a particular vendor
entirely or limit the number of vendors who may be present at any one time in
the Building.
27.            It shall be the responsibility of each tenant to provide its
employees with keys to its premises.  Landlord will under no circumstances open
any premises for any tenant or its employees.
28.            Smoking or carrying a lighted cigar, cigarette or pipe anywhere
in the interior of the Building is prohibited.  Smoking is also prohibited in
the common areas of the Building, except for those specific areas designated in
writing by Landlord.  The location of such areas shall be determined by Landlord
in its sole discretion.  Landlord hereby reserves the right from time to time to
designate substitute smoking areas within the common areas in its sole
discretion.
29.            No waiver of any rule or regulation by Landlord shall be
effective unless expressed in writing and signed by Landlord.  Landlord may
waive any one or more of these rules for the benefit of a particular tenant or
tenants, but no such waiver by Landlord shall be construed as a waiver of such
rules in favor of any other tenant or tenants, nor prevent Landlord from
thereafter enforcing any such rules against any or all tenants of the Building.
 

 
Exhibit C-3

--------------------------------------------------------------------------------





EXHIBIT "D"
TENANT'S CERTIFICATE
Center Tower Associates, LLC
650 Town Center Drive
Suite 930
Costa Mesa, CA 92626
Attn:  Property Management


Gentlemen:
The undersigned does hereby state, declare, represent and warrant as follows:
1.            The undersigned tenant ("Tenant") has entered into a certain lease
dated ___________________, 20__ (the "Lease") with Center Tower Associates, LLC,
a California limited liability company ("Landlord").  The Lease covers certain
premises commonly known as Suite ___, 650 Town Center Drive, Costa Mesa, CA
92626 (the "Building") and more particularly described in the Lease (the
"Premises").
2.            The Lease is in full force and effect and has not been modified,
amended, supplemented or changed, except as set forth, if at all, on Exhibit "A"
attached hereto and all provisions of the Lease and the modifications,
amendments, supplements or changes set forth on Exhibit "A" attached hereto, if
any, are hereby ratified by Tenant.  If no amendments are described on Exhibit
"A," then Tenant certifies that there are no amendments, modifications,
supplements or changes to the Lease.  Such Lease and any amendments described on
Exhibit "A" constitute the entire agreement between Landlord and Tenant as to
the leasing of the Premises.
3.            The commencement date of the Lease was ________________, 20__ (the
"Commencement Date").  Basic Annual Rent and Additional Rent in the full amounts
required by the Lease are payable from the Commencement Date except as set
forth, if at all, on Exhibit "A."  Basic Annual Rent and Additional Rent have
been paid through _______________.
4.            Tenant has accepted possession of the Premises and is now in
occupancy thereof.
5.            The terms of the Lease to be performed by Landlord through the
date hereof have been fully satisfied, including without limitation, all
improvement work to be performed by Landlord with respect to the Premises. 
Tenant acknowledges that such work has been completed in all respects.  Landlord
has fulfilled all of its duties of an inducement nature, and all required
contributions by Landlord to Tenant on account of improvements by Tenant to the
Premises have been paid and received.
6.            As of this date there are no defaults by Landlord pursuant to the
Lease.  Tenant has no defenses with respect to its obligations under the Lease
and claims no setoff or counterclaim against Landlord.
7.            Basic Annual Rent and Additional Rent have not been paid in
advance of the due dates therefor except as set forth, if at all, on Exhibit
"A."  A security deposit in the amount of $____________ is required by the Lease
and has been deposited with Landlord.  Basic Annual Rent and Additional Rent due
through the date hereof have been paid in full except as set forth, if at all,
on Exhibit "A."
8.            Tenant has not assigned its interest in the Lease or sublet the
Premises or any portion thereof except as set forth, if at all, on Exhibit "A."
9.            Tenant is not in violation of any of its obligations nor in breach
of any of its covenants concerning the use of hazardous substances as provided
for in the Lease.
10.            Tenant acknowledges that the Lease is subject to an assignment of
Landlord's interest therein to Landlord's lender with respect to the Building, 
                                                                    
("Lender").  In connection with such assignment, Tenant acknowledges and agrees
that:
(a)            Lender may rely upon the statements contained in this Certificate
to the same extent as if this Certificate were addressed to Lender.
(b)            No amendments, modifications, supplements or changes to the Lease
shall be effective without the written consent of Lender.
(c)            Upon receipt of written notice from the Lender, Tenant agrees to
make all payments of Basic Annual Rent and Additional Rent thereafter coming due
to Lender.
Exhibit D-1

--------------------------------------------------------------------------------

 




(d)            Tenant shall, in writing, notify Lender of any defaults by
Landlord pursuant to the Lease which would entitle Tenant to cancel the Lease or
to abate the rent payable thereunder.  Such notice to Lender shall be given at
the same time as notice is given to Landlord.
Dated:  _________________________, 20__
TENANT:




By:            ______________________________


Title:            ______________________________




By:            ______________________________


Title:            ______________________________


Exhibit D-2

--------------------------------------------------------------------------------

 


EXHIBIT "A"
1.            Amendments, modifications, supplements to Lease:
(If None, so state)
2.            Rent Abatement:
(If None, so state)
3.            Prepaid Rent:
(If None, so state)
4.            Rent in Default:
(If None, so state)
5.            Assignments and sublettings:
(If None, so state)


Exhibit D-3

--------------------------------------------------------------------------------

                  
EXHIBIT "E"


JANITORIAL SPECIFICATION
General Specifications
These specifications are included to describe the level of services, which this
contract is intended to include.  The evaluation of the contractor's performance
will be based upon results, not upon the frequency or method of performance. 
All cleaning products are to be Green Seal Certified or meet the California Code
of Regulations.  Micro fiber clothes are to be used when possible.  Contractor
is responsible for training all employees with green building cleaning and
proper chemical storage.


Office and Common Areas


Daily Service – Office/Common Areas
Empty all wastebaskets and recycle bins, change all plastic liners as
necessary.  Wash out receptacles as needed.
Take all trash to designated areas for removal from building.  Be careful not to
spot any floor areas or elevator carpets in the process.
Take all recycling to designated recycle compactor.
Using a damp micro fiber cloth, dust all horizontal surfaces (low dusting),
baseboards, furniture, and equipment.  Do not dust desks that are cluttered with
work papers.  Replace all desk ornaments in their original position.
Dust furniture – sweep off any dust, paper bits, erasures as needed.  Remove
staples.
Any spots or spills resulting due to the contractor's negligence shall be
removed at contractor's expense.
Clean conference tables, chairs, whiteboards and blackboards (upon request).
Remove fingerprints, marks and stains from all partitions, desks, cabinets and
doors.
Wipe clean all hand plates, kick plates, light switches and doorknobs.
Vacuum and spot carpets in high traffic areas, remove staples and other debris.
Using a micro fiber mop, spot damp mop all tile and cement floors. Remove all
black scuffmarks.
Clean, polish, sanitize and wipe off all stains and splash marks from drinking
fountains.
Clean and sanitize all lavatories and rest rooms
Spot clean fingerprints, smudges and other marks from all glass doors,
partitions, and mirrors.
When exiting any suite, shut off lights and lock suite door unless directed
otherwise by Property Manager's office.
Perform additional work as requested by lessee and bill directly to lessee.
Wash all lunchroom tabletops, counters, cabinets and exterior refrigerator
surfaces.
Report all burned out fluorescent tubes to security nightly.


            Weekly Service – Office/Common Area

1. Damp wipe with a micro fiber cloth all interior doors as needed.

2. Vacuum offices and common area fabric furniture.

3. Damp wipe all vinyl and leather furniture

4. Dust all ledges, files, baseboards, and sills under 7'.

5. Dust low and high surfaces of all furniture.

6. Sweep and damp mop full tile or cement floor areas.

7. Thoroughly detail vacuum entire carpet areas.  Remove staples and other
debris.



Monthly Service – Office/Common Area

1. Wipe down with a damp microfiber cloth all desktops upon request.

2. Completely clean all furniture systems partitions as needed.

3. Dust all ledges, walls, moldings, pictures, shelves, etc. over 7'.

4. Completely vacuum all drapes (3420 Bristol only)

5. Completely clean air conditioning grills.

6. Scrub and wax all tile floors.

7. Mop and clean buff all hardwood, parquet and composition floors.

8. Clean all vinyl baseboards.





 


                                                            